 

Exhibit 10.1

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT is made and entered into as of June 15,
2017 (as amended, supplemented or otherwise modified in accordance herewith,
this “Support Agreement”) by each of (i) (a) Jack Cooper Holdings Corp., a
Delaware corporation (“JCHC”), (b) Jack Cooper Enterprises, Inc., a Delaware
corporation (“JCEI”) and (c) the parties listed on Schedule I hereto (the
“Guarantor Parties,” and each of the entities in this clause (i) a “Company
Party” and collectively, the “Company Parties”); and (ii) the undersigned
holders of Existing JCHC Notes (as defined below) issued pursuant to the
Existing JCHC Notes Indenture (as defined below) (the “Consenting Noteholders”)
with respect to a restructuring of the Company Parties’ outstanding obligations
under the Existing Notes (as defined below) and all other claims (as defined in
section 101(5) of the Bankruptcy Code) arising thereunder against the Company
Parties (the “Restructuring”) as contemplated by the term sheet attached hereto
as Exhibit A (the “Term Sheet”). Each party to this Support Agreement may be
referred to as a “Party” and, collectively, as the “Parties.” Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Term Sheet, which Term Sheet and all annexes thereto are expressly
incorporated by reference herein and made a part of this Support Agreement as if
fully set forth herein.

RECITALS

WHEREAS, JCHC has issued and outstanding as of the date hereof $375,000,000
principal amount of 9.25% Senior Secured Notes due 2020 (the “Existing JCHC
Notes”) pursuant to that certain Indenture, dated as of June 18, 2013 (the
“Existing JCHC Notes Indenture”), among JCHC, as issuer, the subsidiary
guarantors party thereto and U.S. Bank National Association, as trustee (the
“JCHC Notes Trustee”);

WHEREAS, JCEI has issued and outstanding as of the date hereof $58,640,415
principal amount of 10.50%/11.25% Senior PIK Toggle Notes due 2019 (the
“Existing JCEI Notes” and, together with the Existing JCHC Notes, the “Existing
Notes”) pursuant to that certain Indenture, dated as of June 10, 2014 (the
“Existing JCEI Notes Indenture”), between JCEI, as issuer, and U.S. Bank
National Association, as trustee (the “JCEI Notes Trustee”);  

WHEREAS, JCHC is party to that certain (i) Amended and Restated Credit
Agreement, dated as of June 18, 2013, as amended through the date hereof (the
“Wells Fargo Credit Agreement”), by and among JCHC, the borrowers named therein,
the lenders named therein, and Wells Fargo Capital Finance, LLC (“Wells Fargo”),
as agent; (ii) Credit Agreement, dated as of March 31, 2015, as amended through
the date hereof (the “MSDC Credit Agreement”), by and among JCHC, as borrower,
the lenders party thereto, and MSDC JC Investments, LLC (“MSD”), as agent; and
(iii) Credit Agreement, dated as of October 28, 2016, as amended through the
date hereof (the “Solus Credit Agreement” and with the Wells Fargo Credit
Agreement and the MSDC Credit Agreement, collectively, the “Senior Secured Debt
Documents”), by and among Wilmington Trust, National Association, as agent for
Solus Alternative Asset Management LP, a Delaware limited partnership (“Solus”
and with MSD and Wells Fargo, collectively, the “Senior Secured Lenders”)  as
the lender thereto;



 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Parties have engaged in arm’s length, good faith discussions with
respect to a potential restructuring of the Existing Notes;

WHEREAS,  as a result of the discussions between the Parties, the Parties have
reached agreement and wish to implement a restructuring of the Existing Notes
through either (a) an out-of-court exchange of the Existing Notes (the “Debt
Exchange”), or (b) a pre-packaged chapter 11 plan of reorganization (the “Plan”)
for the Company Parties and certain of their subsidiaries (in such capacity, the
“Debtor Parties”) consummated through voluntary reorganization cases (the
“Chapter 11 Cases”) pursuant to chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) to be filed with the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”), each upon the terms and
conditions set forth in this Support Agreement and the Term Sheet; and

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in this Support Agreement and the
Term Sheet.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties to this
Support Agreement, intending to be legally bound hereby, agrees as follows:

AGREEMENT

Section 1.Proposed Restructuring.

1.1The Debt Exchange.

(a)The Debt Exchange will be implemented pursuant to various agreements and
related documentation (collectively, the “Transaction Documents”), including,
without limitation, (i) an amended and restated offering memorandum for the Debt
Exchange, which amended and restated offering memorandum shall also serve as the
Disclosure Statement (as defined below), (ii) agreements evidencing the New
Secured Notes Offering (as defined in the Term Sheet) with Solus, including,
without limitation, the commitment letter, dated as of June 15, 2017, between
the Company Parties and Solus (the “Solus Commitment Letter”) the indenture
relating to the New Secured Notes and security and collateral documents related
thereto, (iii) the documentation necessary or desirable to effectuate the
Proposed Amendments (as defined in the Term Sheet), including a supplemental
indenture to the Existing JCHC Notes Indenture and a supplemental indenture to
the Existing JCEI Notes Indenture (and to the extent that 100% of the Existing
JCHC Notes and/or 100% of the Existing JCEI Notes are tendered in the Debt
Exchange, a satisfaction and discharge agreement under the Existing JCHC Notes
Indenture and/or the Existing JCEI Notes Indenture, as applicable), (iv)
agreements governing the New Warrants (as defined in the Term Sheet, the “New
Warrants”) to be issued to Solus and the holders of Existing JCHC Notes that are
tendered in the Debt Exchange, including the New Warrant Agreement (as defined
in the Term Sheet), (v) a separate restructuring support agreement

2

--------------------------------------------------------------------------------

 

 

executed by holders that hold only Existing JCEI Notes (the “JCEI Support
Agreement”), and (vi) such other definitive documentation (including, without
limitation, various releases of the collateral securing the Existing JCHC Notes,
requiring consent of the holders of 66-2/3% of the Existing JCHC Notes), as
contemplated under this Support Agreement or the Term Sheet, as applicable. Each
of the Transaction Documents shall be consistent with this Support Agreement and
the Term Sheet and shall be in form and substance satisfactory to the Company
Parties and the Required Consenting Noteholders (as defined below); provided,
 however, that the Transaction Documents in clause (vi) above shall be in form
and substance reasonably satisfactory to the Company Parties and the Required
Consenting Noteholders. The Transaction Documents in the foregoing forms, with
the foregoing required approvals or otherwise modified pursuant to the terms of
this Support Agreement, are collectively referred to herein as the “Approved
Transaction Documents.”

(b)The obligations of the Parties to consummate the Debt Exchange shall be
conditioned upon the occurrence of the following events, which conditions may be
waived by mutual agreement of each of the Company Parties and the Required
Consenting Noteholders, in each case in their sole discretion:

(i)each of the Transaction Documents that by its terms is to be effective
contemporaneously with or prior to the Amended Offer Effective Date shall be in
full force and effect;

(ii)(A)holders of at least 97% of the principal amount of outstanding Existing
JCHC Notes shall have (1) validly tendered, and not withdrawn, their Existing
JCHC Notes in the Debt Exchange and (2) validly delivered and not revoked
consents to the JCHC Notes Proposed Amendments and directed the JCHC Notes
Trustee to execute the Existing JCHC Notes Supplemental Indenture relating to
the JCHC Notes Proposed Amendments, including the release all the Liens (as
defined in the Existing JCHC Notes Indenture) on the Collateral (as defined in
the Existing JCHC Notes Indenture) related to such Existing JCHC Notes; (B) the
JCHC Notes Trustee shall have executed the Existing JCHC Notes Supplemental
Indenture and released all the Liens (as defined in the Existing JCHC Notes
Indenture) on the Collateral (as defined in the Existing JCHC Notes Indenture)
substantially contemporaneously with the consummation of the Debt Exchange (and
to the extent 100% of the Existing JCHC Notes are tendered in the Debt Exchange,
a satisfaction and discharge agreement for the Existing JCHC Notes Indenture);
(C) holders of at least 97% of the principal amount of outstanding Existing JCEI
Notes shall have (1) validly tendered, and not withdrawn, their Existing JCEI
Notes in the Debt Exchange and (2) validly delivered and not revoked consents to
the JCEI Notes Proposed Amendments and directed the JCEI Notes Trustee to
execute the Existing JCEI Notes Supplemental Indenture relating to the JCEI
Notes Proposed Amendments; (D) the JCEI Notes Trustee shall have executed

3

--------------------------------------------------------------------------------

 

 

the Existing JCEI Notes Supplemental Indenture (and to the extent 100% of the
Existing JCEI Notes are tendered in the Debt Exchange, a satisfaction and
discharge agreement for the Existing JCEI Notes Indenture); (E) the Company
Parties shall have received net proceeds from the New Secured Notes Offering
sufficient to fund the cash consideration payable in the Debt Exchange and fees
and expenses relating to the Debt Exchange; (F) the satisfaction or waiver by
the Company Parties of the “General Conditions” to the Debt Exchange as set
forth in the Amended Offering Memorandum;  provided,  however, that paragraph
(v)(c) of the “General Conditions” may not be waived by the Company Parties
without the prior written consent of the Required Consenting Noteholders; (G)
the Company Parties shall have deposited with DTC on the closing date of the
Debt Exchange an amount of cash sufficient to pay the cash component of the
applicable Total Consideration or the applicable Offer Consideration, as the
case may be, payable in and, in respect of Existing JCHC Notes accepted for
exchange, the New Warrants deliverable; and (H) the Company Parties shall have
deposited with DTC on the closing date of the Debt Exchange an amount of cash
sufficient to pay the applicable Total Consideration, payable in and, in respect
of Existing JCEI Notes accepted for exchange;

(iii)the Company Parties shall timely pay the Restructuring Expenses (as defined
below) as set forth in Section 1.3(a) of this Support Agreement;

(iv)no court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued a final and non-appealable order making
illegal or otherwise restricting, preventing or prohibiting the consummation of
the transactions contemplated by this Support Agreement, the Term Sheet or any
of the Transaction Documents;

(v)prior to or concurrently with the commencement of Debt Exchange, the Company
Parties shall have disclosed all “Material, Non-Public Information” as provided
in Section 8 of each of the Non-Disclosure Agreements, dated as of May 25, 2017,
between JCHC and certain holders of Existing JCHC Notes (the “Non-Disclosure
Agreements”);

(vi)the New Secured Notes Offering shall have been consummated contemporaneously
with the consummation of the Debt Exchange;

(vii)the Senior Secured Lenders shall have continued to (i) consent to the
Restructuring‎ and (ii) agree to forbear from asserting any event of default or
taking any actions against their respective collateral under the Senior Secured
Debt Documents as a result of the failure of JCHC and the guarantors of the
Existing JCHC Notes to pay the interest due with respect to the Existing JCHC
Notes on June 1, 2017, this Support Agreement or the consummation of the
Restructuring, in each case pursuant to the terms of the waiver agreements,
dated as of June 15,  

4

--------------------------------------------------------------------------------

 

 

2017, between the Company Parties and the Senior Secured Lenders (the “Waiver
Agreements”);

(viii)the JCEI Support Agreement shall not have been terminated;

(ix)the Solus Commitment Letter shall not have been terminated; and

(x)this Support Agreement shall not have been terminated.

1.2The Chapter 11 Cases. 

(a)If, either (i) within two (2) business days following the expiration of the
Debt Exchange, unless extended in writing by mutual agreement of the Company
Parties and the Required Consenting Noteholders, (x) the Debt Exchange has not
been consummated and (y) the Company Parties have received votes in favor of the
Plan from the holders of the Existing JCHC Notes and the Existing JCEI Notes
sufficient to satisfy the requirements of section 1126(c) of the Bankruptcy Code
(the “Plan Approval”), or (ii) the Company Parties determine (x) with the prior
consent of the Required Consenting Noteholders, that the Debt Exchange will not
be consummated successfully or (y) to pursue implementation of the Plan in the
Chapter 11 Cases in lieu of the Debt Exchange, the Company Parties, upon receipt
of the Plan Approval, will effectuate the Restructuring by commencing, in
accordance with the terms of this Support Agreement and the Term Sheet, the
Chapter 11 Cases.

(b)In order to effectuate the Chapter 11 Cases, the Company Parties shall
solicit the holders of the Existing JCHC Notes and the Existing JCEI Notes prior
to the Petition Date (as defined below) and simultaneously with the solicitation
for the Debt Exchange for their approval of the Plan. The Plan and the related
documents (collectively, including, without limitation, the documents set forth
in this Section 1.2(b), the “Plan Documents”), shall include, without
limitation, (i) the Plan, (ii) the amended and restated offering
memorandum/disclosure statement (the “Disclosure Statement”), (iii) the
Transaction Documents, (iv) the ballots and other materials related to the
solicitation of votes for the Plan pursuant to sections 1125, 1126 and 1145 of
the Bankruptcy Code (the “Chapter 11 Solicitation”), and (v) any other material
agreements, instruments, petitions, motions, pleadings, orders and/or documents
that are filed by the Debtor Parties in connection with the Plan and Disclosure
Statement or the Chapter 11 Cases, including, but not limited to, (A) a proposed
confirmation order approving the Plan and Disclosure Statement (the
“Confirmation Order”), (B) any appendices, amendments, modifications,
supplements, exhibits and schedules relating to the Plan or the Disclosure
Statement including, but not limited to, the plan supplement (the “Plan

 

 

 



5

--------------------------------------------------------------------------------

 

 

Supplement”)1,  (C) any motion (the “DIP Financing Motion”) seeking approval of
the Debtor Parties’ use of DIP financing and the interim order (the “Interim DIP
Financing Order”) and the final order the (the “Final DIP Financing Order”), (D)
a motion (the “Cash Collateral Motion”) seeking approval of the Debtor Parties’
use of cash collateral of the Senior Secured Lenders and the JCHC Notes Trustee
and providing adequate protection to the Senior Secured Lenders and the JCHC
Notes Trustee and holders of Existing JCHC Notes consisting of, among other
things, adequate protection liens and payment of fees and expenses of the Senior
Secured Lenders, the JCHC Notes Trustee and the Consenting Noteholders’
professionals and the interim order (the “Interim Cash Collateral Order”) and
the final order (the “Final Cash Collateral Order”) approving such motion and
(E) a motion (the “RSA Assumption Motion”) seeking approval of the Bankruptcy
Court for the Debtor Parties to assume this Support Agreement and the order (the
“RSA Assumption Order”) approving such motion.  

(c)The Company Parties shall provide to the Consenting Noteholders’ legal
counsel drafts of all motions or applications, including proposed orders, and
other documents that the Company Parties expect to file with the Bankruptcy
Court not less than three (3) business days before the date when the Company
Parties expect to file any such motion, application or document, including, for
the avoidance of doubt, all first day motions and orders; provided,  however,
that in the event that three (3) business days’ notice is impossible or
impracticable under the circumstances, the Company Parties shall provide draft
copies of any motions, applications, including proposed orders and any other
documents the Company Parties expect to file with the Bankruptcy Court to the
Consenting Noteholders’ legal counsel within one (1) business day, or as soon as
otherwise practicable, before the date when the Company Parties expect to file
any such motion, application or document. The Company Parties shall notify the
Consenting Noteholders’ legal counsel telephonically or by electronic mail to
advise them of the documents to be filed and the facts that make the provision
of advance copies not less than three (3) business days before submission
impossible or impracticable. The Plan and each of the other Plan Documents shall
be in form and substance consistent with the Term Sheet and otherwise
satisfactory to the Company Parties and the Required Consenting Noteholders.
Each of the Plan Documents with the foregoing required approvals or as otherwise
modified in accordance with the terms hereof are referred to herein as the
“Approved Plan Documents.” The Approved Plan Documents and the Approved
Transaction Documents are collectively referred to herein as the “Definitive
Documentation.”

--------------------------------------------------------------------------------

1 The Plan Supplement shall include the compilation of documents and forms of
documents, schedules and exhibits, in each case, in a form satisfactory to the
Required Consenting Noteholders, to be filed ten calendar days prior to the
confirmation hearing, as amended, modified or supplemented from time to time in
accordance with the terms of the Plan and the applicable provisions of the
Bankruptcy Code and the Bankruptcy Rules, comprising, without limitation, (a)
any Transaction Documents not filed with the Plan or Disclosure Statement (the
“Plan Supplement Transaction Documents”), (b) the schedule of rejected executory
contracts and unexpired leases, (c) a list of retained causes of action, (d) the
New Warrant Agreement, and (e) the new organizational documents, which shall
include the forms of the certificates or articles of incorporation, bylaws, or
such other applicable formation documents of each of the reorganized debtors.



6

--------------------------------------------------------------------------------

 

 

 

(d)The obligations of the Parties to consummate the Plan shall be conditioned
upon the satisfaction of the conditions contained in the Term Sheet and the
Plan, which conditions may be waived by mutual agreement of each of the Company
Parties and the Required Consenting Noteholders, in each case in their sole
discretion. Without limiting the generality of the foregoing, the obligations of
the Parties to effectuate the Restructuring through the Chapter 11 Cases and
confirmation and consummation of the Plan shall be conditioned upon the
occurrence of the following events, which conditions may be waived by mutual
agreement of each of the Company Parties and the Required Consenting
Noteholders, in each case in their sole discretion:

(i)each of the Transaction Documents and the Plan Documents that by its terms is
to be effective contemporaneously with or prior to the Plan Effective Date (as
defined below) shall be in full force and effect;

(ii)the Company Parties shall have received votes in favor of the Plan from the
holders of the Existing JCHC Notes and the Existing JCEI Notes in the Chapter 11
Solicitation sufficient to have received Plan Approval and the Bankruptcy Court
shall have entered the Confirmation Order;

(iii)the Company Parties shall timely pay the Restructuring Expenses as set
forth in Section 1.3(a) of this Support Agreement;

(iv)prior to or concurrently with the commencement of the Chapter 11 Cases, the
Company Parties shall have disclosed all “Material, Non-Public Information” as
provided in Section 8 of each of the Non-Disclosure Agreements;

(v)the New Secured Notes Offering shall have been consummated contemporaneously
with the consummation of the Plan;

(vi)the Senior Secured Lenders shall have continued to (i) consent to the
Restructuring‎ and the consummation of the Restructuring and (ii)  agree to
waive any default or event of default under the Senior Secured Debt Documents as
a result of the failure of JCHC and the guarantors of the Existing JCHC Notes to
pay the interest due with respect to the Existing JCHC Notes on June 1, 2017, in
each case in accordance with the Waiver Agreements;  

(vii)the JCEI Support Agreement shall not have been terminated;

(viii)the Solus Commitment Letter shall not have been terminated; and

(ix)this Support Agreement shall not have been terminated.

1.3Support of the Restructuring, Term Sheet and Definitive Documentation.

(a)Obligations of the Company Parties. Until the Termination Date (as defined

7

--------------------------------------------------------------------------------

 

 

below), each Company Party, jointly and severally, agrees to use reasonable best
efforts to support and consummate the Restructuring contemplated under this
Support Agreement and the Term Sheet, including (i) the solicitation of tenders,
consents and acceptances, as applicable, from the holders of the Existing Notes
in the Debt Exchange and/or other documentation required to consummate the
Restructuring either out-of-court or in connection with the Plan; (ii) to
commence the Chapter 11 Cases if required in accordance with Section 1.2 above;
(iii) to consummate the New Secured Notes Offering; (iv) if the Chapter 11 Cases
are commenced, (x) to file and seek approval on an interim and final (to the
extent applicable) basis of “first day” motions in all respects consistent with
the terms of the Term Sheet and which shall be in form and substance reasonably
acceptable to the Company Parties and Required Consenting Noteholders and (y) to
file and seek approval on an interim and final (to the extent applicable) basis
of the DIP Financing Motion, Cash Collateral Motion and the RSA Assumption
Motion, in all respects consistent with the terms of the Term Sheet and which
shall be in form and substance acceptable to the Company Parties and Required
Consenting Noteholders; (v) if the Chapter 11 Cases are commenced, to file with
the Bankruptcy Court and seek approval of the Plan and Disclosure Statement,
each of which shall be in form and substance acceptable to the Company Parties
and Required Consenting Noteholders; (vi) to support and consummate the
restructuring transactions contemplated under this Support Agreement, the Plan
(if applicable) and the Term Sheet; (vii) except as expressly permitted in
Section 3 hereof, not to, directly or indirectly, take any action that is
inconsistent with, or is intended or is reasonably likely to interfere with or
impede or delay consummation of, the Restructuring or the transactions embodied
in the Term Sheet, or the Plan (if applicable), including, but not limited to,
soliciting, or causing or allowing any of its agents or representatives to
solicit, encourage or initiate, any offer or proposal from, or entering into any
agreement with, any person or entity concerning any actual or proposed chapter
11 plan or restructuring transaction other than the Restructuring, or filing any
pleading or document with respect to, or proposing, joining in, or participating
in the formation of, any actual or proposed chapter 11 plan or restructuring
transaction other than the Restructuring, including, without limitation, (x) any
chapter 11 plan, reorganization, restructuring, or liquidation involving JCHC or
any of the Company Parties, (y) the issuance, sale, or other disposition of any
equity or debt interests, or any material assets, of JCHC or any of the Company
Parties, or (z) a merger, sale, consolidation, business combination,
recapitalization, refinancing, share exchange, rights offering, debt offering,
equity investment, or similar transaction (including the sale of all or
substantially all of the assets of JCHC or the Company Parties whether through
one or more transactions) involving JCHC or any of the Company Parties (the
foregoing, together, an “Alternative Transaction”) and to promptly provide
copies of any such offer or proposal relating to an Alternative Transaction to
legal counsel to the Consenting Noteholders; (viii) not to take any action or
make any filing or commence any action challenging the validity, enforceability,
perfection or priority of or seeking avoidance of the liens securing the
Existing JCHC Notes, or otherwise seeking to

8

--------------------------------------------------------------------------------

 

 

restrict the rights of holders of the Existing JCHC Notes; and (ix) timely pay
all documented fees and out-of-pocket expenses (regardless of whether such fees
and expenses were incurred before or after the Petition Date and in each case,
in accordance with (and when due under) any applicable engagement letter or fee
reimbursement letter with the Company Parties) (collectively, the “Restructuring
Expenses”) of the following professionals and advisors to the Consenting
Noteholders: (a) Akin Gump Strauss Hauer & Feld LLP and one local law firm, as
legal counsel to the Consenting Noteholders, and (b) Perella Weinberg Partners
LP and CDG Group, LLC, as the financial advisors retained on behalf of the
Consenting Noteholders; provided, however, that all outstanding invoices of the
Consenting Noteholders’ professionals and advisors shall be paid in full
immediately prior to the Petition Date.

(b)Obligations of Consenting Noteholders. Until the Termination Date, each
Consenting Noteholder, severally and not jointly, in its capacity as a holder of
Existing Notes hereby agrees to: (i) use commercially reasonable efforts to
support and consummate the Restructuring contemplated by the Term Sheet and all
of the transactions contemplated herein and therein, including, the Debt
Exchange and, if necessary, the filing of the Chapter 11 Cases, and upon receipt
of the amended and restated offering memorandum (which shall also be the
Disclosure Statement for the Chapter 11 Solicitation), promptly deliver consents
to the applicable Proposed Amendments and promptly tender in the Debt Exchange
all Existing Notes held by such Consenting Noteholder; (ii) if and when
solicited, and subject to the acknowledgements set forth in Section 7 hereof,
timely vote all claims for which such Consenting Noteholder has voting power in
favor of the Plan; (iii) not pursue, propose, support, or encourage the pursuit,
proposal, or support of any chapter 11 plan or other restructuring or
reorganization for or the liquidation of any Company Party or object to, or
support any other person’s efforts to oppose or object to, in each case,
directly or indirectly, confirmation of the Plan, the Restructuring or any of
the transactions contemplated herein; (iv) not object to, or not support any
other person’s efforts to oppose or object to (as applicable) the DIP Financing
Motion, if any, and Cash Collateral Motion and entry of the Interim and Final
DIP Financing Orders, if any, and Cash Collateral Orders in form and substance
satisfactory to the Company Parties, Wells Fargo and the Required Consenting
Noteholders; (v) not object to the “first day” motions or any other motions that
are not inconsistent with this Support Agreement and the Term Sheet filed by the
Debtor Parties in furtherance of the Restructuring; (vi) refrain from taking any
action that is materially inconsistent with, or that would materially delay or
impede approval, confirmation or consummation of the Restructuring or the Plan,
or that is otherwise materially inconsistent with the terms of this Support
Agreement and the Term Sheet or any of the transactions contemplated herein; and
(vii) not, directly or indirectly, propose, support, solicit, encourage,
initiate or participate in any offer or proposal from, or enter into any
agreement with, any person or entity concerning any actual or proposed
Alternative Transaction. Notwithstanding anything else in this Support
Agreement, in the event of a termination of this Support Agreement other than
a Company Termination Event pursuant to Section

9

--------------------------------------------------------------------------------

 

 

2.2(a), each Consenting Noteholder shall have the right to withdraw any consent,
tender, agreement or vote in support of the Restructuring in its sole and
absolute discretion and the Company Parties agree that they shall not oppose
such withdrawal or revocation.

(c)Forbearance. The Consenting Noteholders agree not to accelerate under the
Existing JCHC Notes Indenture, and to direct the JCHC Notes Trustee not to
accelerate the Existing JCHC Notes, agree not to accelerate under the Existing
JCEI Notes Indenture, to direct the JCEI Notes Trustee not to accelerate the
Existing JCEI Notes, agree not to instruct the JCEI Notes Trustee to exercise
remedies under the Existing JCEI Notes Indenture and agree not to instruct the
JCHC Notes Trustee to exercise remedies under the Existing JCHC Notes Indenture.
In consideration of the covenants set forth in this Section 1.3(c), the Company
Parties agree to pay the JCHC Forbearance Fee and the JCEI Forbearance Fee to
each Consenting Noteholder upon the effective date of the Plan (the “Plan
Effective Date”).

(d)Additional Obligations of Each of the Parties. Until the Termination Date,
each of the Parties agrees, severally and not jointly, to negotiate in good
faith each of the Definitive Documentation.

(e)Nothing in this Support Agreement shall (i) be construed to prohibit any
Party from contesting whether any matter or action is a breach of, or is
inconsistent with, this Support Agreement or the Term Sheet, (ii) be construed
to prohibit any Party from appearing as a party-in-interest in any manner to be
adjudicated in the Chapter 11 Cases so long as, from the Support Agreement
Effective Date (as defined below) until the occurrence of a Termination Event
(as defined below) applicable to such Party, such appearance and the positions
advocated in connection therewith are not for the purpose of hindering,
delaying, or preventing the consummation of the transactions contemplated by
this Support Agreement and the Term Sheet and are not inconsistent with this
Support Agreement or (iii) impair or waive the rights of any Party to (x) assert
or raise any objection permitted under this Support Agreement in the Chapter 11
Cases or (y) prevent such Party from enforcing this Support Agreement against
any other Party.

(f)The Parties agree that this Support Agreement does not constitute a
commitment to, nor shall it obligate any of the Consenting Noteholders to,
provide any new financing or credit support or act as an agent under the New
Secured Notes Offering.

Section 2.Termination Events.

2.1Consenting Noteholder Termination Events.

The occurrence of any of the following shall be a “Consenting Noteholder
Termination Event”:

(a)at 11:59 p.m. (Eastern Time) on June 15, 2017, unless the Company Parties
have

10

--------------------------------------------------------------------------------

 

 

commenced the Debt Exchange and the Chapter 11 Solicitation by mailing to The
Depository Trust Company (“DTC”) the Amended Offering Memorandum;

(b)if the consummation of the Debt Exchange has not occurred by 11:59 p.m.
(Eastern Time) on July 7, 2017, then (provided that a Consenting Noteholder
Termination Event has not occurred pursuant to the proviso in Section 2.1(d) as
a result of the failure to occur of any of the conditions set forth in Section
1.1(b)(i), (iii), (iv), (vii),  (viii) and (ix)):

(i)11:59 p.m. (Eastern Time) on July 7, 2017, unless the Company Parties shall
have received votes in favor of the Plan from the holders of the Existing JCHC
Notes and the Existing JCEI Notes in the Chapter 11 Solicitation sufficient to
receive Plan Approval;

(ii)11:59 p.m. (Eastern Time) on July 7, 2017, unless legal counsel to the
Consenting Noteholders shall have received a certificate, dated as of July 7,
2017, from an officer of the Company Parties addressed to the Consenting
Noteholders stating that the New Secured Notes Priority Leverage Ratio (as used
in the Solus Commitment Letter) does not exceed 4.50 to 1.00 based upon the
Updated Forecast  (prepared as of July 7, 2017 in good faith based upon
reasonable assumptions and “addbacks”, in each case, consistent with past EBITDA
forecasts) after giving effect on a pro forma basis to (a) the Plan and (b) the
payment of all fees and expenses in connection therewith;

(iii)11:59 p.m. (Eastern Time) on July 12, 2017, unless JCHC has commenced the
Chapter 11 Cases (such filing date, the “Petition Date”);

(iv)three (3) business days after the Petition Date, or such later date to which
the Required Consenting Noteholders agree in writing, unless prior thereto the
Bankruptcy Court has entered the Interim DIP Financing Order and/or Cash
Collateral Order, authorizing the Debtor Parties to use the DIP financing
and/or cash collateral on an interim basis, and scheduling a final hearing with
respect to such matters;

(v)thirty-five (35) calendar days after the Petition Date, or such later date to
which the Required Consenting Noteholders agree in writing, unless prior thereto
the Bankruptcy Court has entered the Final DIP Financing Order and/or Final Cash
Collateral Order, authorizing the Debtor Parties to use DIP financing and/or
cash collateral on a final basis; 

(vi)August 21, 2017, or such later date to which the Required Consenting
Noteholders agree in writing, unless prior thereto the Bankruptcy Court has
entered the Confirmation Order;

(vii)September 5, 2017, or such later date to which the Required Consenting
Noteholders agree in writing, unless prior thereto the Plan Effective Date has
occurred;



11

--------------------------------------------------------------------------------

 

 

(viii)any amendment or modification of the Debt Exchange, the Disclosure
Statement or the Plan or any material documents related to the Plan, notices,
exhibits or appendices, or any of the Definitive Documentation, or the filing of
a pleading by any Debtor Party that seeks to amend or modify any of the
foregoing in a manner that is inconsistent with this Support Agreement or the
Term Sheet, in each case without the consent of the Required Consenting
Noteholders;

(ix)following the occurrence of an Event of Default as defined in the Interim or
Final Cash Collateral Order (that is not otherwise cured or waived in accordance
with the terms thereof), the termination of the Debtor Parties’ right to use
cash collateral;

(x)any order approving the Plan or the Disclosure Statement, or the Confirmation
Order, is (A) amended or modified without the consent of the Required Consenting
Noteholders; or (B) reversed, permanently stayed, dismissed, or vacated, each
unless the Court enters a new order approving the Plan or Disclosure Statement,
or a new Confirmation Order, as applicable, which order shall be in form and
substance reasonably satisfactory to the Required Consenting Noteholders;

(xi)any order of the Bankruptcy Court, or the filing of a motion or application
by any Company Party seeking an order, (A) dismissing any of the Chapter 11
Cases, (B) converting any of the Chapter 11 Cases to a case under chapter 7 of
the Bankruptcy Code, (C) appointing a trustee or an examiner with expanded
powers pursuant to section 1104 of the Bankruptcy Code, (D) terminating or
shortening exclusivity under section 1121 of the Bankruptcy Code, (E) vacating
or modifying the Interim Cash Collateral Order or Final Cash Collateral Order,
as applicable, or (F) making a finding of fraud or willful misconduct by any
executive, officer or director of the Company Parties or related to the Company
Parties;

(xii)(A) a filing by any Company Party of any motion, application or adversary
proceeding challenging the validity, enforceability, perfection or priority of
or seeking avoidance of the liens securing the Existing JCHC Notes or the
documents related thereto or, any other cause of action against and/or seeking
to restrict the rights of holders of the Existing JCHC Notes in their capacity
as such (or if any Company Party supports any similar motion, application or
adversary proceeding commenced by any third party or consents to the standing of
any third party to bring any similar motion) or (B) an order of the Bankruptcy
Court sustaining any such motion, application or adversary proceeding filed by a
third party; and

(xiii)the filing of a motion or application by any Company Party seeking
approval of debtor in possession financing on an interim or final basis

12

--------------------------------------------------------------------------------

 

 

without the consent of the Required Consenting Noteholders; 

(c)any Company Party materially breaches any of its obligations
hereunder, including any action by any Company Party that is inconsistent with
JCHC’s obligations pursuant to Section 1 hereof, that (to the extent curable),
 remains uncured for a period of five (5) business days after written notice and
a description of such breach is provided to the Company Party,  provided, that
the Consenting Noteholders may not seek to terminate this Support Agreement
based on a breach of this Support Agreement by a Company Party arising primarily
out of the Consenting Noteholders’ own action in breach of this Support
Agreement;

(d)the failure to occur of any of the conditions set forth in Section 1.1(b)
unless the Company Parties commence the Chapter 11 Cases within the time period
provided in Section 1.2(a) to effectuate the Restructuring, provided, however,
that notwithstanding the foregoing, a Consenting Noteholder Termination Event
shall be deemed to have occurred and this Support Agreement shall be subject to
termination as provided in Section 2.4(b) upon the failure to occur of any of
the conditions set forth in Section 1.1(b)(i), (iii), (iv), (vii),  (viii) and
(ix);

(e)the failure to occur of any of the conditions set forth in Section 1.2(d)
unless the Debt Exchange has been consummated;

(f)upon any Company Party or any of their respective subsidiaries (i)
voluntarily commencing any case or filing any petition seeking bankruptcy,
winding up, dissolution, liquidation, administration, moratorium, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect, except as
provided for in this Support Agreement, (ii) consenting to the institution of,
or failing to contest in a timely and appropriate manner, any involuntary
proceeding or petition described above, (iii) filing an answer admitting the
material allegations of a petition filed against it in any such proceeding, (iv)
applying for or consenting to the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company Parties or any of their respective subsidiaries
for a substantial part of its assets, or (v) making a general assignment for the
benefit of creditors;

(g)any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in this Support Agreement, the Term Sheet or any of the Definitive
Documentation in a way that cannot be reasonably remedied by the Company Parties
to the reasonable satisfaction of the Required Consenting Noteholders; and

(h)upon the termination by the Company Parties of this Support Agreement in
accordance with Section 3.



13

--------------------------------------------------------------------------------

 

 

2.2Company Termination Events.

The occurrence of any of the following shall be a “Company Termination Event”
and together with any Consenting Noteholder Termination Event, a “Termination
Event”:

(a)one or more of the Consenting Noteholders materially breaches any of its
material obligations herein that would reasonably be expected to have an adverse
impact on the timely consummation of the Restructuring that (to the extent
curable) remains uncured for a period of five (5) business days after written
notice and a description of such breach is provided to the Consenting
Noteholders, provided, that the Company Parties may not seek to terminate this
Agreement based on a breach of this Support Agreement by a Consenting Noteholder
arising primarily out of the Company Parties’ own action in breach of this
Support Agreement, and provided,  further, that so long as non-breaching
Consenting Noteholders continue to hold at least 66 2/3% of the principal amount
of Existing JCHC Notes, such termination shall be effective only with respect to
the breaching Consenting Noteholders;

(b)any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the Restructuring
contemplated in the Term Sheet or any of the Definitive Documentation in a way
that cannot be remedied by the Company Parties subject to the satisfaction of
the Company Parties and the Required Consenting Noteholders;

(c)termination of the Solus Commitment Letter by Solus or entry of an order by
the Bankruptcy Court granting one or more of the Senior Secured Lenders relief
from the automatic stay for the purpose of exercising rights against their
respective collateral; and

(d)if the Chapter 11 Cases are filed, ninety (90) calendar days after the
Petition Date, unless prior thereto the Plan Effective Date has occurred.

2.3Consensual Termination.

In addition to any Termination Event set forth herein, this Support Agreement
shall (a) terminate effective upon a written agreement of the Company Parties
and the Required Consenting Noteholders to terminate this Support Agreement and
(b) automatically terminate with respect to all Parties immediately following
either the Amended Offer Effective Date or the Plan Effective Date, as
applicable (the “Restructuring Effective Date”).

2.4Termination Event Procedures.

(a)Company Termination Event Procedures. Upon the occurrence of any Company
Termination Event, the termination of this Support Agreement shall be effective
upon delivery of written notice to legal counsel to the Consenting Noteholders
by the Company Parties (the date of the effectiveness of such termination, the
“Company Termination Date”).



14

--------------------------------------------------------------------------------

 

 

(b)Consenting Noteholder Termination Event Procedures. Upon the occurrence of a
Consenting Noteholder Termination Event, this Support Agreement shall terminate
five (5) business days after legal counsel to the Consenting Noteholders shall
have given written notice to counsel to the Company Parties of the intent of the
Required Consenting Noteholders to terminate this Support Agreement (which
notice shall include the purported breach under this Support Agreement), and the
breach giving rise to the right to so terminate this Support Agreement (to the
extent curable) shall not have been cured during the five (5) business day
period after receipt of such notice (the date of termination hereof, the
“Consenting Noteholder Termination Date,” and the first date of termination of
this Support Agreement pursuant to a Company Termination Date, a Consenting
Noteholder Termination Date or in accordance with Section 2.3 hereof, the
“Termination Date”). The automatic stay arising pursuant to section 362 of the
Bankruptcy Code shall be deemed waived or modified for purposes of providing
notice hereunder.

(c)On the Termination Date, this Support Agreement shall forthwith become void
and of no further force or effect, each Party hereto shall be released from its
commitments, undertakings and agreements under or related to this Support
Agreement, and there shall be no liability or obligation on the part of any
Party hereto; provided, that in no event shall any such termination relieve a
Party hereto from liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination or preclude any Party from
seeking specific performance or any other remedy available under applicable law
for breach of this Support Agreement, notwithstanding any termination of this
Support Agreement by any other Party; provided,  further, that notwithstanding
anything to the contrary herein, any Termination Event may be waived in
accordance with the procedures established by Section 8.11, in which case the
Termination Event so waived shall be deemed not to have occurred, this Support
Agreement shall be deemed to continue in full force and effect, and the rights
and obligations of the Parties hereto shall be restored, subject to any
modification set forth in such waiver. Upon the Termination Date (other than a
Termination Date that occurs as a result of the consummation of the
Restructuring), any and all consents, tenders, waivers, forbearances and votes
delivered by a Consenting Noteholder automatically shall be deemed, for all
purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Company Parties. Upon the
occurrence of a Termination Event under this Support Agreement, the
Restructuring Expenses shall be immediately due and payable for work through the
date of termination. For the avoidance of doubt, the automatic stay arising
pursuant to section 362 of the Bankruptcy Code in the event the Chapter 11 Cases
are commenced shall be deemed waived or modified for purposes of providing
notice or exercising rights hereunder.

Section 3.JCHC’s Fiduciary Obligations.

Notwithstanding anything to the contrary herein, (a) (i) the Company Parties and
each

15

--------------------------------------------------------------------------------

 

 

respective board thereof shall be permitted to take (or permitted to refrain
from taking) any action with respect to the Restructuring to the extent such
board determines, in good faith based upon advice of counsel, that taking such
action, or refraining from taking such action, as applicable, is reasonably
required to comply with applicable law, including its fiduciary duties, and may
take such action without incurring any liability and (ii) the officers and
employees of the respective Company Party shall not be required to take any
actions inconsistent with applicable law; and (b) to the extent that such
fiduciary obligations require a Company Party or its board of directors to
terminate such Company Party’s obligations under this Support Agreement and the
Term Sheet, such Company Party may do so without incurring any liability to any
Consenting Noteholder under this Support Agreement or the Term Sheet. In the
event that such Company Party or its board of directors determines that its
fiduciary duties require the Company Party to terminate this Support Agreement
(or to otherwise not perform their obligations under this Support Agreement),
the Company Party shall provide five (5) business days’ written notice to legal
counsel to the Consenting Noteholders. Upon termination of this Support
Agreement pursuant to this Section 3, all obligations of each Party hereunder
shall immediately terminate without further action or notice.

Section 4.Effectiveness of Support Agreement; Extension of Waiver Agreements.

4.1Conditions Precedent to Support Agreement.

The obligations of the Parties and the effectiveness of the Support Agreement
are subject to the following conditions:

(a)The execution and delivery of signature pages for this Support Agreement by
(i) the Company Parties and (ii) Consenting Noteholders that collectively hold
no less than 66 2/3% of the aggregate principal amount of the JCHC Notes (the
date upon which such condition is satisfied, the “Support Agreement Effective
Date”);

(b)The Senior Secured Lenders shall have executed and delivered to the Company
Parties the Waiver Agreements in form reasonably satisfactory to the Company
Parties and the Required Consenting Noteholders pursuant to which each of the
Senior Secured Lenders, individually, shall have (i) consented to the
Restructuring ‎and (ii) agreed to forbear from asserting any event of default or
taking any actions against their respective collateral under the Senior Secured
Debt Documents as a result of the failure of JCHC and the guarantors of the
Existing JCHC Notes to pay the interest due with respect to the Existing JCHC
Notes on June 1, 2017, this Support Agreement or the consummation of the
Restructuring, in each case in accordance with the Waiver Agreements; and

(c)Solus shall have executed and delivered to the Company Parties the Solus
Commitment Letter. 



16

--------------------------------------------------------------------------------

 

 

Section 5.Representations, Warranties and Covenants.

5.1Power and Authority.

Each Party, severally and not jointly, represents, warrants and covenants to
each other Party that, as of the date of this Support Agreement, (i) such Party
has and shall maintain all requisite corporate, partnership, or limited
liability company power and authority to enter into this Support Agreement and
to carry out the transactions contemplated by, and perform its respective
obligations under this Support Agreement and (ii) the execution and delivery of
this Support Agreement and the performance of its obligations hereunder have
been duly authorized by all necessary action on its part.

5.2Enforceability.

Each Party, severally and not jointly, represents, warrants and covenants to
each other Party, that this Support Agreement is its legally valid and binding
obligation, enforceable in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization or other similar laws
limiting creditors’ rights generally or by equitable principles relating to
enforceability or ruling of the Bankruptcy Court.

5.3Governmental Consents.

Each Party, severally and not jointly, represents, warrants and covenants to
each other Party that, to its knowledge as of the date of this Support
Agreement, its execution, delivery, and performance of this Support Agreement
does not and shall not require any registration or filing with, consent or
approval of, or notice to, or other action to, with, or by, any Federal, state,
or other governmental authority or regulatory body, except (i) any of the
foregoing as may be necessary and/or required for disclosure by the Securities
and Exchange Commission and applicable state securities or “blue sky” laws, (ii)
any of the foregoing as may be necessary and/or required in connection with the
Chapter 11 Cases, including the approval of the Disclosure Statement and
confirmation of the Plan, (iii) filings with applicable state authorities, and
other registrations, filings, consents, approvals, notices, or other actions
that are reasonably necessary to maintain permits, licenses, qualifications, and
governmental approvals to carry on the business of JCHC, and (iv) any other
registrations, filings, consents, approvals, notices, or other actions, the
failure of which to make, obtain or take, as applicable, would not be reasonably
likely, individually or in the aggregate, to materially delay or materially
impair the ability of any Party hereto to consummate the transactions
contemplated hereby.

5.4Ownership.

(a)Each Consenting Noteholder, severally and not jointly, represents, warrants
and covenants to the Company Parties that, without limiting the ability to sell,
transfer or assign any of the Existing Notes or any other claims against or
interests in the Company Parties (collectively, the “Holdings”), subject to
Section 8 below, (i) such Party is the legal and beneficial owner of the
Holdings in the principal amounts indicated on such Party’s signature page
hereto, or has and shall maintain the power and authority to bind the legal and
beneficial owner(s) of such Holdings to the terms of this Support Agreement,
(ii) such Party (x) has and shall

17

--------------------------------------------------------------------------------

 

 

maintain full power and authority to vote on and consent to or (y) has received
direction from the party having full power and authority to vote on and consent
to such matters concerning its pro rata share of the Holdings and to exchange,
assign and transfer such Holdings, and (iii) other than pursuant to this Support
Agreement, such Holdings are and shall continue to be free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition, or
encumbrances of any kind, that would materially and adversely affect in any way
such Party’s performance of its obligations contained in this Support Agreement.

5.5No Material Misstatement or Omission.

Each Company Party, jointly and severally, represents, warrants and covenants as
follows:

(a)None of the material or information provided by or on behalf of the Company
Parties to the Consenting Noteholders contained in, or incorporated by reference
into, the Disclosure Statement, when read or considered together, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to prevent the statements made therein when taken as a whole from being
materially misleading, in each case, as of such date; and

(b)The consolidated financial statements (including, in each case, any notes
thereto) contained in, or incorporated by reference into, the Disclosure
Statement were prepared: (i) in accordance with generally accepted accounting
principles in the United States of America (“GAAP”) applied on a historically
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto or, in the case of interim consolidated financial statements,
where information and footnotes contained in such financial statements are not
required under the rules of the Securities and Exchange Commission (the “SEC”)
to be in compliance with GAAP) and (ii) in compliance, as of their respective
dates of filing with the SEC, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, and in each case, such consolidated financial statements
fairly presented, in all material respects, the consolidated financial position,
results of operations, changes in stockholder’s equity and cash flows of JCHC
and its consolidated subsidiaries as of the respective dates thereof and for the
respective periods covered thereby (subject, in the case of unaudited
statements, to normal year-end adjustments).

5.6Additional Company Party Covenants.

(a)From and after the date hereof and until the consummation of the
Restructuring, the Company Parties will operate the businesses of JCHC and its
subsidiaries in the ordinary course and consistent with past practice, other
than (i) as contemplated in this Support Agreement or consistent with
effectuating the Debt Exchange or the Plan or (ii) with the consent of the
Required Consenting

18

--------------------------------------------------------------------------------

 

 

Noteholders, and keep the Consenting Noteholders reasonably informed about the
operations of the Company Parties and provide Consenting Noteholders such
information regarding the operations of the Company Parties or the Restructuring
as may be reasonably requested.

(b)From and after the date hereof and until the consummation of the
Restructuring, (i) JCEI and JCHC will not make or declare any dividends,
distributions or other payments on account of their equity and (ii) other than
in the ordinary course of business and consistent with past practice, the
Company Parties will not enter into any affiliate transactions or make any
payments to any of their affiliates unless such affiliate transaction would
otherwise be permitted pursuant to Section 4.11 of the Existing JCHC Notes
Indenture.

5.7Cash and Cash Equivalents.

Each Company Party, jointly and severally, represents, warrants and covenants
that it believes, to its knowledge after reasonable inquiry, upon the
Restructuring Effective Date the Company Parties will have sufficient cash and
cash equivalents from the proceeds of the New Secured Notes Offering and cash on
hand to consummate the Restructuring and pay the fees and expenses relating to
the Restructuring (including, for the avoidance of doubt, the Restructuring
Expenses).

Section 6.Remedies.

It is understood and agreed by each of the Parties that any breach of this
Support Agreement would give rise to irreparable harm for which money damages
would not be an adequate remedy and accordingly the Parties agree that, in
addition to any other remedies, each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief, without the
necessity of posting a bond, for any such breach. The Parties agree that for so
long as a Party has not taken any action to prejudice the enforceability of this
Support Agreement (including without limitation, alleging in any pleading that
this Support Agreement is unenforceable), and has taken such actions as are
reasonably required or desirable for the enforcement hereof, then no such Party
shall have any liability for damages hereunder in the event a court determines
that this Support Agreement is found by a court of competent jurisdiction, on a
final and non-appealable basis, not enforceable. For the avoidance of doubt, any
and all remedies and liability for breach of this Support Agreement shall
survive any termination of this Support Agreement.

Section 7.Acknowledgement.

This Support Agreement, the Term Sheet and transactions contemplated herein and
therein are the product of negotiations among the Parties, together with their
respective representatives. Notwithstanding anything herein to the contrary,
this Support Agreement is not (i) a solicitation of votes for the acceptance of
the Plan or any Chapter 11 plan for the purposes of sections 1125 and 1126 of
the Bankruptcy Code or otherwise, or (ii) an offer for the purchase, sale,
exchange, hypothecation, or other transfer of securities for purposes of the
Securities Act of 1933, as amended and the Securities Exchange Act of 1934, as
amended.



19

--------------------------------------------------------------------------------

 

 

Section 8.Miscellaneous Terms.

8.1Assignment; Transfer Restrictions.

(a)Each Consenting Noteholder hereby agrees, severally and not jointly, for so
long as this Support Agreement shall remain in effect, not to sell, assign,
transfer, hypothecate or otherwise dispose of (including by participation) any
Holdings to any third party that is not a Consenting Noteholder unless, as a
condition precedent to any such transaction, the transferee thereof executes and
delivers a joinder in the form of Exhibit B hereto (the “Joinder”) to the
Company Parties and legal counsel to the Consenting Noteholders prior to or
contemporaneously with the execution of an agreement (or trade confirmation) in
respect of the relevant transfer.  Upon execution of a Joinder, the transferee
shall be deemed to be a Consenting Noteholder for purposes of this Support
Agreement, except as otherwise set forth or limited herein. For the avoidance of
doubt, each Consenting Noteholder may freely sell, assign, transfer, hypothecate
or otherwise dispose of (including by participation) any Holdings to any other
Consenting Noteholder notwithstanding the foregoing.

(b)Any sale, assignment, transfer, hypothecation or other disposition (including
by participation) of any Holdings that does not comply with the procedures set
forth in Section 8.1(a) hereof shall be deemed void ab initio.

(c)Any person that receives or acquires Holdings pursuant to a sale, assignment,
transfer, hypothecation or other disposition (including by participation) of
such Holdings by a Consenting Noteholder hereby agrees to be bound (and shall be
deemed to be bound regardless of whether it executes and delivers a Joinder) by
all of the terms of this Support Agreement (as the same may be hereafter
amended, restated or otherwise modified from time to time) (a “Joining Party”).
The Joining Party shall be deemed to be a Party for all purposes under this
Support Agreement except as otherwise set forth or limited herein. Upon
compliance with the foregoing, the transferor shall be deemed to relinquish its
rights (and be released from its obligations, except for any claim for breach of
this Support Agreement that occurs prior to such transfer and any remedies with
respect to such claim) under this Support Agreement to the extent of such
transferred rights and obligations.

(d)With respect to the Holdings of any Joining Party upon consummation of the
sale, assignment, transfer, hypothecation or other disposition (including by
participation) of such Holdings, the Joining Party hereby makes (and is deemed
to have made) the representations and warranties of the Consenting Noteholders,
as applicable, set forth in Section 5 hereof to the Company Parties.

(e)This Support Agreement shall in no way be construed to preclude any
Consenting Noteholder from acquiring additional Holdings; provided that any such
Holdings shall automatically be deemed to be subject to the terms of this
Support Agreement.



20

--------------------------------------------------------------------------------

 

 

(f)Notwithstanding anything to the contrary herein, a Qualified Marketmaker (as
defined below) that acquires any of the Holdings with the purpose and intent of
acting as a Qualified Marketmaker for such Holdings shall not be required to
execute and deliver to counsel a Joinder or otherwise agree to be bound by the
terms and conditions set forth in this Support Agreement if such Qualified
Marketmaker transfers such Holdings (by purchase, sale, assignment,
participation, or otherwise) to a Consenting Noteholder or a transferee that
executes a Joinder as provided herein. As used herein, the term “Qualified
Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business
to purchase from customers and sell to customers claims against the Company
Parties (or enter with customers into long and short positions in claims against
the Company Parties), in its capacity as a dealer or market maker in claims
against the Company Parties and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

8.2No Third Party Beneficiaries.

Unless expressly stated herein, this Support Agreement shall be solely for the
benefit of the Parties. No other person or entity shall be a third party
beneficiary.

8.3Entire Agreement.

This Support Agreement, including exhibits and annexes hereto, constitutes the
entire agreement of the Parties with respect to the subject matter of this
Support Agreement, and supersedes all other prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Support Agreement;  provided,  however, that any
confidentiality agreements, including, for the avoidance of doubt, the
Non-Disclosure Agreements, executed by any Party shall survive this Support
Agreement and shall continue in full force and effect, subject to the terms
thereof, irrespective of the terms hereof.

8.4Counterparts.

This Support Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Support Agreement
by email or facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof.

8.5Settlement Discussions.

This Support Agreement and the Term Sheet are part of a proposed settlement of
disputes among the Parties hereto. Nothing herein shall be deemed to be an
admission of any kind. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Support Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce the terms of this Support Agreement or obtain entry
by the Bankruptcy Court of the RSA Assumption Order pursuant to the RSA
Assumption Motion or in connection with the confirmation of the Plan.



21

--------------------------------------------------------------------------------

 

 

8.6Reservation of Rights.

(a)Except as expressly provided in this Support Agreement or in any applicable
confidentiality agreement, nothing herein is intended to, does or shall be
deemed in any manner to limit (i) the ability of a Consenting Noteholder to
consult with other Consenting Noteholders or the Company Parties, (ii) the
rights of a Consenting Noteholder to be heard as a party in interest in the
Chapter 11 Cases, or (iii) the rights of a Consenting Noteholder to defend
against any objection to, or estimation of, any of its Holdings, in each case so
long as such consultation, appearance or defense is consistent with the
Consenting Noteholder’s obligations under this Support Agreement.

(b)If the transactions contemplated by this Support Agreement and in the Term
Sheet are not consummated as provided herein, if a Termination Date occurs, or
if this Support Agreement, or a Party’s obligations under this Support
Agreement, is otherwise terminated for any reason, each Party fully reserves any
and all of its respective rights, remedies and interests (if any) under the
Existing JCHC Notes Indenture and Existing JCEI Notes Indenture, respectively,
any other relevant Holdings, applicable law and in equity.

8.7Governing Law; Waiver of Jury Trial.

(a)The Parties waive all rights to trial by jury in any jurisdiction in any
action, suit, or proceeding brought to resolve any dispute between the Parties
arising out of this Support Agreement, whether sounding in contract, tort or
otherwise.

(b)This Support Agreement shall be governed by and construed in accordance with
the laws of the State of New York and without regard to any conflicts of law
provision or principle that would require or permit the application of the law
of any other jurisdiction. By its execution and delivery of this Support
Agreement, each Party hereby irrevocably and unconditionally agrees for itself
that, subject to Section 8.7(c) hereof, any legal action, suit or proceeding
against it with respect to any matter under or arising out of or in connection
with this Support Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, may be brought in any federal
court of competent jurisdiction in New York County, State of New York, and by
execution and delivery of this Support Agreement, each of the Parties hereby
irrevocably accepts and submits itself to the nonexclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceedings.

(c)Notwithstanding the foregoing, if the Chapter 11 Cases are commenced, the
Bankruptcy Court shall have exclusive jurisdiction over all matters arising out
of or in connection with this Support Agreement.

8.8Successors.

This Support Agreement is intended to bind the Parties and inure to the benefit
of the Parties and each of their respective successors, assigns, heirs,
executors, administrators and

22

--------------------------------------------------------------------------------

 

 

representatives; provided,  however, that nothing contained in this Section 8.8
shall be deemed to permit any transfer, tender, vote or consent, of any claims
or interests other than in accordance with the terms of this Support Agreement.

8.9Relationship Among Consenting Noteholders.

Notwithstanding anything herein to the contrary, (a) the duties and obligations
of the Consenting Noteholders under this Support Agreement shall be several, not
joint and (b) none of the Consenting Noteholders shall have any duty, whether a
fiduciary duty or otherwise, to any other Consenting Noteholder, any Company
Party or any of their respective subsidiaries or any other lender, creditor,
stakeholder, person or entity simply by being a party to this Support Agreement
or in connection with the transactions contemplated hereby. In addition, nothing
in this Support Agreement shall limit the ability of any Consenting Noteholder
to trade securities, bank debt or other financial instruments of the Company
Parties, subject to Section 8.1 hereof.

8.10Acknowledgment of Counsel.

Each of the Parties acknowledges that it has been represented by counsel (or had
the opportunity to be so represented and waived its right to do so) in
connection with this Support Agreement and the transactions contemplated by this
Support Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party with a defense to the enforcement of the terms of this Support
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived. The provisions of this Support Agreement
shall be interpreted in a reasonable manner to effect the intent of the parties
hereto. No Party shall have any term or provision construed against such Party
solely by reason of such Party having drafted the same.

8.11Amendments, Modifications and Waivers.

Except as otherwise specified herein, this Support Agreement (including, without
limitation, the Term Sheet) may only be modified, amended or supplemented, and
any of the terms thereof may only be waived, by an agreement in writing signed
by each of the Company Parties and the Consenting Noteholders representing a
majority of the principal amount of Existing JCHC Notes held by the Consenting
Noteholders on the date hereof (collectively, the “Required Consenting
Noteholders”);  provided,  however, that if one or more of the Consenting
Noteholders on the date hereof transfers Holdings pursuant to Section 8.1,
“Required Consenting Noteholders” shall be a majority of the principal amount of
Existing JCHC Notes held by such non-transferring Consenting Noteholders on the
date hereof;  provided,  further, that if the modification, amendment,
supplement or waiver at issue materially and adversely impacts the treatment or
rights of any Consenting Noteholder disproportionately to other Consenting
Noteholders, the agreement in writing of such Consenting Noteholder whose
treatment or rights are disproportionately impacted shall also be required for
such modification, amendment, supplement, or waiver to be effective.

 



23

--------------------------------------------------------------------------------

 

 

8.12Severability of Provisions.

If any provision of this Support Agreement for any reason is held to be invalid,
illegal or unenforceable in any respect, that provision shall not affect the
validity, legality or enforceability of any other provision of this Support
Agreement.

8.13Notices.

Unless otherwise set forth herein, all notices and other communications required
or permitted hereunder shall be in writing and shall be deemed given when:
(a) delivered personally or by overnight courier to the applicable addresses set
forth below; or (b) sent by facsimile transmission or email to the parties
listed below with a confirmatory copy delivered by overnight courier.

If to the Company Parties, to:

 

 

 

 

 

Jack Cooper Enterprises, Inc.

 

630 Kennesaw Due West Road

 

Kennesaw, Georgia 30152

 

Attention:

Theo A. Ciupitu, Executive Vice President and General Counsel

 

Email:

tciupitu@jackcooper.com

 

 

 

 

with a copy to:

 

 

 

 

King & Spalding LLP

 

1180 Peachtree Street, 33rd Floor

 

Atlanta, Georgia 30309

 

Attention:

Keith Townsend 

 

 

Sarah Borders 

 

Telecopy:

(404) 572-5100

 

E-mail:

ktownsend@kslaw.com

 

 

sborders@kslaw.com

 

 

 

 

If to any Consenting Noteholder, to the email address set forth on its signature
page, with a copy to (for informational purposes only):

 

 

 

Akin Gump Strauss Hauer & Feld LLP

 

One Bryant Park

 

New York, New York 10005

 

Attention:

Danny Golden 

 

 

Lisa Beckerman

 

 

Stephen Kuhn

 

Telecopy: 

(212) 872-1002

 

E-mail:

dgolden@akingump.com

 

 

lbeckerman@akingump.com

 

 

skuhn@akingump.com



24

--------------------------------------------------------------------------------

 

 

 

8.14Disclosure of Consenting Noteholder Information.

(a)Unless required by applicable law or regulation, each Party agrees to keep
confidential the amount of all Holdings in the Company Parties held
(beneficially or otherwise) by any Consenting Noteholder absent the prior
written consent of such Consenting Noteholder. If JCHC determines that it is
required to attach a copy of this Support Agreement to any document or public
filing in connection with the Restructuring, it will redact any reference to a
specific Consenting Noteholder and such holder’s Holdings. The foregoing shall
not prohibit JCHC from disclosing the aggregate claims or interests of all
Consenting Noteholders as a group. The Parties’ obligations under this Section
8.14 shall survive termination of this Support Agreement.

(b)Notwithstanding the foregoing, the Company Parties will submit to counsel for
the Consenting Noteholders all press releases, public filings, public
announcements or other communications with any news media in each case to be
made by the Company Parties relating to this Support Agreement or the
transactions contemplated hereby and any amendments thereof for prior approval
by the Consenting Noteholders. The Consenting Noteholders shall not use the name
of the Company Parties in any press release without the Company Parties’ prior
written consent. Nothing contained herein shall be deemed to waive, amend or
modify the terms of any confidentiality or non-disclosure agreement between the
Company Parties and any Consenting Noteholder.

8.15Continued Banking Practice.

Notwithstanding anything herein to the contrary, each Consenting Noteholder and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of lending, investment banking, trust or other business with, or
provide debt financing (including debtor in possession financing), equity
capital or other services (including financial advisory services) to any Company
Party or any affiliate of any Company Party or any other person, including, but
not limited to, any person proposing or entering into a transaction related to
or involving any Company Party or any affiliate thereof.

 



25

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
executed and delivered by their respective duly authorized officers, solely in
their respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

JACK COOPER ENTERPRISES, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JACK COOPER HOLDINGS CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AUTO HANDLING CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JACK COOPER LOGISTICS, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JACK COOPER TRANSPORT COMPANY, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 



[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------

 

 

 

PACIFIC MOTOR TRUCKING COMPANY

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JACK COOPER SPECIALIZED TRANSPORT, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AUTO EXPORT SHIPPING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AXIS LOGISTIC SERVICES, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JACK COOPER CT SERVICES, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JACK COOPER RAIL AND SHUTTLE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------

 

 

 

CARPILOT, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 



[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------

 

 

[CONSENTING NOTEHOLDER]

As a Consenting Noteholder

 

 

___________________________________

By:

Name:

Title:

 

Principal amount of Existing JCHC Notes: $_________________

 

Principal amount of Existing JCEI Notes: $__________________

 

 

Notice Address:

 

 

 

Attn:

 

Fax:

 

Email:

 

 

Custodian Contact Information:

 

Representative:

 

DTC Participant No:

 

Fax:

 

Email:

 

 

 





[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------

 

 

Schedule I

 

Auto Handling Corporation

Jack Cooper Logistics, LLC

Jack Cooper Transport Company, Inc.

Pacific Motor Trucking Company

Jack Cooper Specialized Transport, Inc.

Auto Export Shipping, Inc.

Axis Logistic Services, Inc.
Jack Cooper CT Services, Inc.

Jack Cooper Rail and Shuttle, Inc.

Carpilot, Inc.

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

TERM SHEET

 

Term Sheet for Proposed Restructuring

 

This term sheet (this “Term Sheet”) sets forth the principal terms and
conditions of the agreed upon transactions described herein by and among the
Company and the Consenting Noteholders with respect to a proposed Restructuring
(the “Restructuring”) for Jack Cooper Enterprises, Inc. (“JCEI”) and Jack Cooper
Holdings Corp. (“JCHC” and together with JCEI and their respective subsidiaries
the “Company”).  Reference is made to the Restructuring Support Agreement dated
June 15, 2017 (the “JCHC Support Agreement”) by and among the Company and the
Consenting Noteholders.  Unless otherwise indicated, terms used but not defined
herein shall have the meaning set forth in the JCHC Support Agreement. The
implementation of the terms of the Restructuring as reflected herein are subject
to the agreements and consents reflected herein and in the Support Agreements
(defined below).

 

THIS TERM SHEET IS NOT AN OFFER OR A SOLICITATION WITH RESPECT TO ANY SECURITIES
OF THE COMPANY. ANY SUCH OFFER OR SOLICITATION SHALL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS PROVISIONS OF THE BANKRUPTCY CODE AND/OR OTHER APPLICABLE LAW.
THIS TERM SHEET IS PROVIDED IN CONFIDENCE AND MAY NOT BE DISTRIBUTED WITHOUT THE
EXPRESS WRITTEN CONSENT OF THE COMPANY AND THE CONSENTING NOTEHOLDERS. THIS TERM
SHEET IS A SETTLEMENT PROPOSAL IN FURTHERANCE OF SETTLEMENT
DISCUSSIONS.  ACCORDINGLY, THIS TERM SHEET IS PROTECTED BY RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES
PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS.

 

THIS TERM SHEET IS SUBJECT TO ONGOING REVIEW AND APPROVAL BY, AND IS

NOT BINDING UPON, THE COMPANY, AND THE CONSENTING NOTEHOLDERS IS SUBJECT TO
MATERIAL CHANGE, AND IS BEING DISTRIBUTED FOR DISCUSSION PURPOSES ONLY.

 

Tender and Exchange Offers

 

Overview

The Company shall amend the terms of the currently outstanding offer to purchase
any and all of the outstanding JCEI Notes (as amended, the “Amended Tender
Offer”) and the offer to exchange any and all of the outstanding Existing JCHC
Notes (as amended the “Amended Exchange Offer” and together with the Amended
Tender Offer, the “Amended Offers”).

Offering Memorandum

The key terms of the Amended Offers shall be included in an amended and restated
offer to purchase and offering memorandum, and disclosure statement (the
“Amended Offering Memorandum”) distributed to all holders of Existing Notes.

 

--------------------------------------------------------------------------------

 

 

 

The Company shall distribute the Amended Offering Memorandum to all holders of
Existing Notes and launch the Amended Offers on or prior to June 15, 2017 (the
“Launch Date”). The Amended Offers will remain open for a minimum of 10 business
days and will be settled promptly after the expiration time, which is expected
to be no later than the third business day after the expiration time (the
“Amended Offer Restructuring Effective Date”).

Total Amended Exchange Offer Consideration

Each Eligible Holder (as such term is defined in the Amended Offering
Memorandum) of Existing JCHC Notes that (a) timely and validly tenders their
Existing JCHC Notes in the Amended Exchange Offer, (b) delivers a Consent, (c)
votes to accept the Plan (as defined below) and (d) is an initial signatory or
delivers a joinder to the JCHC Support Agreement ((a)-(d) hereof being the
“Exchange Offer Total Consideration Conditions”) shall receive as total
consideration for each $1,000 principal amount of Existing JCHC Notes tendered
(i) $550 in cash and (ii) 0.825 warrants2 (the “Exchange Warrants”) to purchase
shares of Class B common stock of JCEI, par value $0.0001 per share (the
“Exchange Offer Total Consideration”). No accrued and unpaid interest on the
Existing JCHC Notes shall be paid in connection with the Amended Exchange Offer.

Total Amended Tender Offer Consideration

Each Eligible Holder of Existing JCEI Notes that (a) timely and validly tenders
their Existing JCEI Notes in the Amended Tender Offer, (b) delivers a Consent
(as defined below), (c) votes to accept the Plan and (d) delivers a signature
page to the JCEI Support Agreement (as defined below) ((a)-(d) hereof being the
“Tender Offer Total Consideration Conditions” and together with the Exchange
Offer Total Consideration Conditions, the “Total Consideration Conditions”)
shall receive as total consideration for each $1,000 principal amount of
Existing JCEI Notes tendered $150 in cash (the “Tender Offer Total
Consideration” and together with the Exchange Offer Total Consideration, the
“Total Consideration”). No accrued and unpaid interest on the Existing JCEI
Notes shall be paid in connection with the Amended Tender Offer.

--------------------------------------------------------------------------------

2 NOTE:  Assuming 100% participation in the Amended Exchange Offer, will equal
an aggregate of 10% of the outstanding common stock of JCEI on a fully-diluted
basis.

 



 

--------------------------------------------------------------------------------

 

 

Consent Payment / Forbearance Fee

For each $1,000 principal amount of Existing Notes for which the Total
Consideration Conditions have been satisfied (each holder that satisfies is
referred to herein as a “Participating Holder”), Participating Holders will be
eligible to receive the applicable Total Consideration, which includes a Consent
Payment or Forbearance Fee, as applicable, equal to (a) $11.50 in cash in the
case of the Existing JCEI Notes and (b) $50 in cash in the case of the Existing
JCHC Notes.  The Consent Payment shall be payable to Participating Holders
pursuant to the Amended Offers if the Minimum Threshold (as defined below) is
satisfied or waived and the Amended Offers are consummated.  To the extent that
the transactions contemplated by this Term Sheet are consummated pursuant to the
Plan in lieu of the Amended Offers, Participating Holders shall instead receive
the Forbearance Fee. 

 

Holders that are not Participating Holders shall only be eligible to receive the
applicable Total Consideration less the applicable Consent Payment or
Forbearance Fee, as applicable (the “Offer Consideration”) in the Amended Offers
or the Plan, as applicable.

Exchange Warrants

The Exchange Warrants will be issued under a Warrant Agreement (the “New Warrant
Agreement”) between JCEI and The Bank of New York Mellon Trust Company N.A., as
warrant agent (the “New Warrant Agent”).  The Exchange Warrants will have the
same terms and conditions as those warrants being issued to Solus connection
with New Secured Notes Offering. Each Exchange Warrant represents the right to
purchase one share of Class B Common Stock at an initial exercise price of $0.01
per share. Each Exchange Warrant is exercisable beginning six months from the
date of issuance and will have a term of ten years after it becomes exercisable.
The Exchange Warrants will be delivered, in book-entry form through the
facilities of The Depository Trust Company (“DTC”) and its participants. The New
Warrant Agreement must be in form and substance acceptable to the Required
Consenting Noteholders in their sole discretion.

 



 

--------------------------------------------------------------------------------

 

 

New Secured Notes

The cash portion of the aggregate Total Consideration and Offer Consideration
payable in respect of the Amended Offers shall be funded through cash on hand
and an offering (the “New Secured Notes Offering”) of 13.75% Senior Secured
Notes due 2023 in the amount of up to approximately $227.5 million (the “New
Secured Notes”), which shall be secured by all, or substantially all, of the
Company’s assets.  Pursuant to a commitment letter dated June 15, 2017, Solus
Alternative Asset Management LP (“Solus”) has agreed to purchase 100% of the New
Secured Notes issued in connection with the New Secured Notes Offering.  The
proceeds from the New Secured Notes Offering will be sufficient to fund the
aggregate cash portion of aggregate Total Consideration and Offer Consideration
payable in respect of the Amended Offers.

Minimum Tender Condition

The Amended Offers shall include a minimum tender condition of 97% of the
principal amount of the Existing JCHC Notes tendered in the Amended Exchange
Offer and 97% of the principal amount of the Existing JCEI Notes tendered in the
Amended Tender Offer (collectively, the “Minimum Threshold”).

Waiver Agreements

The Senior Secured Lenders shall execute and deliver the Waiver Agreements to
the Company.

Prepackaged Plan Support and Execution of Support Agreements

Pursuant to the Amended Offers, JCHC and JCEI shall (a) solicit votes to accept
the Plan and (b) solicit the execution and delivery of a joinder to the JCHC
Support Agreement and/or a signature page to the JCEI Support Agreement from
holders of the Existing Notes other than the Consenting Noteholders.

Consent Solicitations

JCEI shall solicit, upon the terms and subject to the conditions set forth in
the Amended Offering Memorandum, consents (the “JCEI Notes Consents”) to (a)
certain proposed amendments (the “JCEI Notes Proposed Amendments”) to the
Existing JCEI Notes and the Indenture, dated as of June 10, 2014, relating to
the Existing JCEI Notes (the “Existing JCEI Notes Indenture”), between JCEI
and  U.S. Bank National Association, as trustee, which shall (i) eliminate
substantially all of the restrictive covenants in the Existing JCEI Notes
Indenture, and (ii) delete certain events of default and (b) waive certain
rights and release claims.

 

--------------------------------------------------------------------------------

 

 

 

JCHC shall solicit, upon the terms and subject to the conditions set forth in
Amended Offering Memorandum, consents (the “JCHC Notes Consents” and, together
with the JCEI Notes Consents, the “Consents”) to: (a) certain proposed
amendments (the “JCHC Notes Proposed Amendments” and, together with the JCEI
Notes Proposed Amendments, the “Proposed Amendments”) to the Existing JCHC Notes
and the Indenture, dated as of June 18, 2013, relating to the Existing JCHC
Notes (the “Existing JCHC Notes Indenture” and, together with the Existing JCEI
Notes Indenture, the “Existing Notes Indentures”), among JCHC, the guarantors
party thereto and U.S. Bank National Association, as trustee and collateral
agent, which shall (i) eliminate substantially all of the restrictive covenants
in the Existing JCHC Notes Indenture and (ii) delete certain events of default;
(b) the release of the collateral securing the obligations of JCHC and the
guarantors under the Existing JCHC Notes (the “Collateral Release”) and (c)
waive certain rights and release claims, including the right to receive any and
all unpaid interest on the Existing JCHC Notes from and including December 1,
2017 and the right to any claims or remedies against JCHC provided in the
Existing JCHC Notes Indenture stemming from the Company’s failure to pay
interest on the Existing JCHC Notes when due, subject to applicable law.

 

If the requisite Consents necessary under the Existing JCEI Notes are received
and accepted and the other conditions to the Amended Tender Offer are satisfied,
then JCEI and the trustee under the Existing JCEI Notes will execute and deliver
a supplemental indenture to the Existing JCEI Notes Indenture (the “Existing
JCEI Notes Supplemental Indenture”) giving effect to the JCEI Notes Proposed
Amendments subject to applicable law.

 

--------------------------------------------------------------------------------

 

 

 

If the requisite Consents necessary under the Existing JCHC Notes are received
and accepted and the other conditions to the Amended Exchange Offer are
satisfied, then JCHC, the guarantors of the Existing JCHC Notes and the trustee
under the Existing JCHC Notes Indenture will execute and deliver a supplemental
indenture to the Existing JCHC Notes Indenture (the “Existing JCHC Notes
Supplemental Indenture”) giving effect to the JCHC Notes Proposed Amendments and
the Collateral Release, subject to applicable law. In addition, JCHC, the
guarantors of the Existing JCHC Notes, and the trustee and collateral agent will
amend or terminate, as the case may be, the Security Documents (as defined in
the Existing JCHC Notes Indenture), to effectuate the Collateral Release
pursuant to the Existing JCHC Notes Indenture.

JCEI Support Agreement

In connection with the Amended Offers, JCEI shall enter into a support agreement
with the holders of Existing JCEI Notes that elect to participate in the Amended
Tender Offer (the “JCEI Support Agreement” and together with the JCHC Support
Agreement, the “Support Agreements”). The JCEI Support Agreement shall include,
among other things (a) a forbearance, (b) restrictions on transferring the
Existing Notes and (c) an agreement to participate in the Amended Offers,
deliver their Consents and vote in favor of the Plan.

 

Holders of Existing JCEI Notes that are party to the JCHC Support Agreement will
not be required to enter into the JCEI Support Agreement.

 

General Conditions

The Amended Offers are also conditioned upon the satisfaction of certain other
General Conditions (as defined in the Amended Offering Memorandum) set forth in
the Amended Offering Memorandum. 

 

Pre-Packaged Bankruptcy

Restructuring Summary

 

In the event the conditions to the Amended Offers are not satisfied, but the
requisite approvals from each of the Existing JCHC Notes and the Existing JCEI
Notes for acceptance of the Plan (as defined below) are received or JCEI and
JCHC otherwise determine to consummate the Restructuring through the Plan, JCEI,
JCHC, and certain of their subsidiaries (each, a “Debtor” and, collectively, the
“Debtors”) will file cases (the “Chapter 11 Cases”) under chapter 11 of title 11
of the United States Code, 11 U.S.C. §§101-1532 (the “Bankruptcy Code”) to
effectuate the Restructuring through the Plan. 

 

 

--------------------------------------------------------------------------------

 

 

 

Prior to the Launch Date, the Debtors and the Consenting Noteholders shall
execute the JCHC Support Agreement, pursuant to which (i) the Debtors shall
agree to pursue and implement the Plan, the terms of which shall be in form and
substance consistent with this Term Sheet and (ii) the Consenting Noteholders
shall agree to support and vote in favor of the Plan.

 

 

In order to effectuate the Chapter 11 Cases and confirmation of the Plan, the
Company shall solicit the holders of the Existing JCHC Notes and the Existing
JCEI Notes prior to the Petition Date and simultaneously with the solicitation
for the Amended Offers for their approval of the Plan.  Holders of the Existing
JCHC Notes and Existing JCEI Notes tendering in the Amended Offers shall, unless
already party to the JCHC Support Agreement, also execute a signature page/and
or joinder to the JCHC  Support Agreement or the JCEI Support Agreement, as
applicable.

 

 

 

The Chapter 11 Cases will be funded by cash on hand (through the use of cash
collateral) or debtor in possession financing.

 

 

Venue

 

The Company shall commence Chapter 11 Cases in the United States Bankruptcy
Court for the District of Delaware.

 

Plan Effective Date

Date that the Plan is substantially consummated, which is anticipated to be
within 50 days after the Chapter 11 Cases are commenced (the “Petition Date”).

 

Debt to Be Restructured

(1)the Existing JCHC Notes, which consist of $375,000,000 principal amount of
9.25% Senior Secured Notes due June 1, 2020 issued by JCHC.

 

(2) the Existing JCEI Notes, which consist of $58,640,415 principal amount of
10.50%/11.25% Senior PIK Toggle Notes due March 15, 2019 issued by JCEI.

 

In addition, the Prepetition ABL Credit Facility (as defined below), the
Prepetition MSD Term Loan Facility (as defined below), and the Prepetition Solus
Term Loan Facility (as defined below) shall each be reinstated consistent with
section 1124(2) of the Bankruptcy Code.

 

 

--------------------------------------------------------------------------------

 

 

Post-Emergence Capital Structure

(1)ABL Credit Facility in the principal amount of $70 million (the “Prepetition
ABL Credit Facility”) as evidenced by that certain Amended and Restated Credit
Agreement, as may be amended and supplemented from time to time, including,
without limitation, that certain certain Amended and Restated Amendment Number
Five to Amended and Restated Credit Agreement and Amendment Number Two to
Amended and Restated Security Agreement by and among  certain of the Debtors,
the Prepetition ABL Facility Lenders, the Prepetition ABL Facility Agent, and
the other parties thereto, dated as of June 15, 2017) (the “Prepetition ABL
Credit Agreement”), entered into as of June 18, 2013 by the Debtors, Wells Fargo
Capital Finance, LLC, as the administrative agent (the “Prepetition ABL Facility
Agent”), lead arranger and sole bookrunner, and the lenders thereto (the
“Prepetition ABL Facility Lenders”).

 

(2) MSD Term Loan Facility in the principal amount of $62.5 million (the
“Prepetition MSD Term Loan Facility”) as evidenced by that certain Credit
Agreement, dated as of March 31, 2015 (as amended, restated, modified or
supplemented from time to time, including, without limitation, that certain
Amendment No. 3 to the Prepetition MSD Term Loan Credit Agreement, by and
among  certain of the Debtors, the Prepetition MSD Term Loan Lenders, the
Prepetition MSD Term Loan Agent, and the other parties thereto, dated as of June
15, 2017)), among certain of the Debtors, MSDC JC Investments, LLC, as agent
(“Prepetition MSD Term Loan Agent”), and the lenders thereto (“Prepetition MSD
Term Loan Lenders”).

 

(3) Solus Term Loan Facility in the principal amount of $41.0 million (the
“Prepetition Solus Term Loan Facility”) as evidenced by that certain Credit
Agreement, dated as of October 28, 2016, (as amended, restated, modified or
supplemented from time to time, including, without limitation, that certain
Amendment No. 3 to the Prepetition MSD Term Loan Credit Agreement, by and
among  certain of the Debtors, the Prepetition MSD Term Loan Lenders, the
Prepetition MSD Term Loan Agent, and the other parties thereto, dated as of June
15, 2017), among certain of the Debtors, Wilmington Trust, National Association,
as agent (“Prepetition Solus Term Loan Agent”), and the lenders thereto
(“Prepetition Solus Term Loan Lenders”).3

 

 

--------------------------------------------------------------------------------

3 As used herein, the term “Prepetition Lender Parties” shall mean,
collectively, the Prepetition ABL Facility Agent, the Prepetition ABL Facility
Lenders, the Prepetition MSD Term Loan Agent, the Prepetition MSD Term Loan
Lenders, the Prepetition Solus Term Loan Agent and the Prepetition Solus Term
Loan Lenders.



 

--------------------------------------------------------------------------------

 

 

 

(4) New Secured Notes as evidenced by the 13.75% Senior Secured Notes due 2023
in the aggregate principal amount as of the Effective Date of approximately
$227.5 million issued pursuant to that certain Indenture, dated as of the
Effective Date, by and among Reorganized JCHC as issuer, certain of the Debtors
as subsidiary guarantors, and U.S. Bank National Association as the indenture
trustee.

 

 

(5)  Class A Common Stock (which would be amended prior to commencing the
Chapter 11 Cases to provide 100 votes per share).

 

 

 

(6)  Class B Common Stock (which would be amended prior to commencing the
Chapter 11 Cases to provide 1 vote per share).

 

 

 

(7) Warrants (including Plan Warrants (as defined below)) exercisable for Class
B Common Stock.

 

 

 

(8) Options exercisable for Class B Common Stock.

 

 

CLASSIFICATION/TREATMENT/VOTING

 

Administrative Claims

(Unclassified)

 

Treatment.  On the Plan Effective Date or as soon as reasonably practicable
thereafter, except to the extent a holder of an allowed administrative claim
(including claims arising under section 503(b)(9) of the Bankruptcy Code) has
been paid during the Chapter 11 Cases or such holder agrees to less favorable
treatment, payment in full,  in cash.

 

Classification/Voting:  Unclassified; unimpaired, non-voting.

 

Priority Tax Claims

(Unclassified)

Treatment.  Priority tax claims shall be treated in accordance with section
1129(a)(9)(C) of the Bankruptcy Code.

 

Classification/Voting:  Unclassified; unimpaired, non-voting.

 

Classified Claims and Interests

Class 1 – Other Priority Claims

 

Treatment.  On the Plan Effective Date or as soon as reasonably practicable
thereafter, except to the extent a holder of an allowed other priority claim
described in section 507(a) of the Bankruptcy Code already has been paid during
the Chapter 11 Cases or agrees to less favorable treatment, payment in full, in
cash.

 

Voting.  Unimpaired; non-voting, presumed to accept.

 

 

--------------------------------------------------------------------------------

 

 

Class 2 – Other Secured Claims

Treatment.  On the Plan Effective Date, except to the extent that a holder of an
allowed other secured claim agrees to less favorable treatment, (i) cure and
reinstate pursuant to section 1124(2) of the Bankruptcy Code or (ii) such other
treatment to render such secured claim unimpaired pursuant to section 1124(1) of
the Bankruptcy Code.

 

Voting. Unimpaired; non-voting, presumed to accept.

 

Class 3A – Prepetition ABL Credit Facility Claims

Allowance.  The Prepetition ABL Credit Facility claims shall be allowed in the
aggregate principal amount of not less than $69,764,131 million, plus interest,
fees, costs, charges and other Prepetition ABL Credit Agreement Obligations (as
defined in the Prepetition ABL Credit Agreement) arising under the Prepetition
ABL Credit Agreement documents including, for the avoidance of doubt, interest
accruing after the commencement of the Chapter 11 Cases, at the non-default rate
provided for the Prepetition ABL Credit Agreement documents less any principal
payments made on or after June 15, 2017; provided that if the Plan Effective
Date does not occur by September 5, 2017, all accrued and unpaid interest,
including interest from and including June 1, 2017 (and interest accruing after
the commencement of the Chapter 11 Cases), shall be allowed at the default rate
provided for in the Prepetition ABL Credit Agreement documents.

 

Treatment.  On the Plan Effective Date or as soon as reasonably practicable
thereafter, except to the extent that a holder of an allowed Prepetition ABL
Facility claim has already been paid during the Chapter 11 Cases pursuant to an
order of the Bankruptcy Court or such holder, together with the Debtors, agrees
to less favorable treatment, in full and final satisfaction, settlement,
release, and discharge of and in exchange for its allowed Prepetition ABL
Facility claim, the Debtors will, pursuant to section 1124(2) of the Bankruptcy
Code, reinstate their Prepetition ABL Credit Agreement Obligations and each
holder of an allowed Prepetition ABL Facility claim shall receive reinstatement
of its allowed Prepetition ABL Facility claim in accordance with section 1124(2)
of the Bankruptcy Code (including any cash necessary to satisfy the requirements
for reinstatement) or such other distribution as necessary to render such
Prepetition ABL Facility claim unimpaired pursuant to section 1124(1) of the
Bankruptcy Code and satisfy the requirements of section 1129 of the Bankruptcy
Code.  Any cure amount that the Debtors may be required to pay pursuant to
section 1124(2) of the Bankruptcy Code on account of any such reinstated allowed
Prepetition ABL Facility claim shall be paid or made, as applicable, either (1)
on the Plan Effective Date or (2) such other date as may be mutually agreed to
by such holder of Prepetition ABL Facility claims and the Debtors or Reorganized
Debtors, as applicable.

 

Voting.  Unimpaired; non-voting, presumed to accept.

 

--------------------------------------------------------------------------------

 

 

Class 3B – MSD Term Loan Facility Claims

 

 

Allowance.  The Prepetition MSD Term Loan Claims shall be allowed in the
aggregate principal amount of not less than $62.5 million, plus accrued and
unpaid interest and fees with respect thereto or any other premium, fee,
make-whole, Applicable Premium or penalty payments (if any) otherwise required
by the terms of the Prepetition MSD Term Loan Credit Agreement documents, costs,
charges and other Prepetition MSD Term Loan Claims arising under the Prepetition
MSD Term Loan Credit Agreement documents, including, for the avoidance of doubt,
interest accruing after the commencement of the Chapter 11 Cases, at the
non-default rate provided for the Prepetition MSD Term Loan Credit Agreement
documents less any principal payments made on or after June 15, 2017; provided
that if the Plan Effective Date does not occur by September 5, 2017, all accrued
and unpaid interest, including interest from and including June 1, 2017 (and
interest accruing after the commencement of the Chapter 11 Cases), shall be
allowed at the default rate provided for in the Prepetition MSD Term Loan Credit
Agreement documents.

 

Treatment.  On the Plan Effective Date or as soon as reasonably practicable
thereafter, except to the extent that a holder of an allowed Prepetition MSD
Term Loan claim has already been paid during the Chapter 11 Cases or such
holder, together with the Debtors, agrees to less favorable treatment, in full
and final satisfaction, settlement, release, and discharge of and in exchange
for its allowed Prepetition MSD Term Loan claim, each holder of an allowed
Prepetition MSD Term Loan claim shall receive reinstatement of its allowed
Prepetition MSD Term Loan claim in accordance with section 1124(2) of the
Bankruptcy Code (including any cash necessary to satisfy the requirements for
reinstatement) and such other distribution as necessary to satisfy the
requirements of section 1129 of the Bankruptcy Code.  Any cure amount that the
Debtors may be required to pay pursuant to section 1124(2) of the Bankruptcy
Code on account of any such reinstated allowed Prepetition MSD Term Loan claim
shall be paid or made, as applicable, either (1) on or as soon as practicable
after the Plan Effective Date or (2) such other date as may be mutually agreed
to by such holder and the Debtors or Reorganized Debtors, as applicable.

 

Voting.  Unimpaired; non-voting, presumed to accept.

 

 

--------------------------------------------------------------------------------

 

 

Class 3C – Solus Term Loan Facility Claims4 in the amount of $41 MM

Allowance.  The Solus Term Loan Facility claims shall be allowed in the
principal amount of not less than $41.0 million,  plus accrued and unpaid
interest and fees with respect thereto or any other premium, fee, make-whole or
penalty payments (if any) otherwise required by the terms of the Prepetition
Solus Term Loan Credit Agreement documents, costs, charges, and other
Prepetition Solus Term Loan Claims arising under the Prepetition Solus Term Loan
Credit Agreement documents, including, for the avoidance of doubt, interest
accruing after the commencement of the Chapter 11 Cases, at the non-default rate
provided for the Prepetition Solus Term Loan Credit Agreement Documents less any
principal payments made on or after June 15, 2017; provided that if the Plan
Effective Date does not occur by September 5, 2017, all accrued and unpaid
interest, including interest from and including June 1, 2017 (and interest
accruing after the commencement of the Chapter 11 Cases), shall be allowed at
the default rate provided for in the Prepetition Solus Term Loan Credit
Agreement documents.

 

Treatment.  On the Plan Effective Date or as soon as reasonably practicable
thereafter, except to the extent that a holder of an allowed Prepetition Solus
Term Loan claim has already been paid during the Chapter 11 Cases or such
Holder, together with the Debtors, agrees to less favorable treatment, in full
and final satisfaction, settlement, release, and discharge of and in exchange
for its allowed Prepetition Solus Term Loan claim, each holder of an allowed
Prepetition Solus Term Loan claim shall receive reinstatement of its allowed
Prepetition Solus Term Loan claim in accordance with Section 1124(2) of the
Bankruptcy Code (including any cash necessary to satisfy the requirements for
reinstatement) and such other distribution as necessary to satisfy the
requirements of section 1129 of the Bankruptcy Code.  Any cure amount that the
Debtors may be required to pay pursuant to section 1124(2) of the Bankruptcy
Code on account of any such reinstated allowed Prepetition Solus Term Loan claim
shall be paid or made, as applicable, either (1) on or as soon as practicable
after the Plan Effective Date or (2) such other date as may be mutually agreed
to by such holder and the Debtors or Reorganized Debtors, as applicable.

 

Voting.  Unimpaired; non-voting, presumed to accept.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4 As used herein the term “Prepetition Lender Claims” shall mean, collectively,
the ABL Credit Facility Claims, the MSD Term Loan Facility Claims, and the Solus
Term Loan Facility Claims.

 

 



 

--------------------------------------------------------------------------------

 

 

Class 4 – Prepetition JCHC Notes Claims

(Secured Claim)

 

Allowance.  Claims under the Prepetition JCHC Notes shall be allowed in the
principal amount of $375 million.

 

Treatment.  On the Plan Effective Date, all of the Existing JCHC Notes shall be
cancelled and discharged, and except to the extent that a holder of an allowed
Existing JCHC Notes claim agrees to less favorable treatment, in full and final
satisfaction, settlement, release, and discharge of and in exchange for its
allowed Existing JCHC Notes claim, each holder of an allowed JCHC Notes claim
shall receive for each $1,000 principal amount of such holder’s Prepetition JCHC
Notes claim (i) $500 in cash and (ii) 0.825 of Plan Warrants (the “Plan
Warrants”)5  (“Class 4 Distribution”).

 

Voting.  Impaired; entitled to vote.

 

 

 

Class 5 – Prepetition JCEI Notes Claims

(Secured Claim)

 

Allowance. Claims under the Prepetition JCEI Notes shall be allowed in the
principal amount of $58,640,415 million.

 

Treatment.  On the Plan Effective Date, all of the Existing JCEI Notes shall be
cancelled and discharged, and except to the extent that a holder of an allowed
Existing JCEI Notes claim agrees to less favorable treatment, in full and final
satisfaction, settlement, release, and discharge of and in exchange for its
allowed Existing JCEI Notes claim, each holder of an allowed Existing JCEI Notes
claim shall receive for each $1,000 principal amount of such holder’s Existing
JCEI Notes claim $138.50 in cash (“Class 5 Distribution”). 

 

Voting.  Impaired; entitled to vote.


 

 

--------------------------------------------------------------------------------

5 The Plan Warrants shall be substantially similar to the Exchange Warrants to
be issued in the Amended Exchange Offer, subject to certain non-substantive
formatting differences in the form of New Warrant Agreement for the Plan
Warrants as compared to the Exchange Warrants, and subject further to certain
differences in the treatment of the Plan Warrants as compared to the Exchange
Warrants under applicable securities laws and regulations.  The Plan Warrants
will be delivered in book-entry form through DTC.  The New Warrant Agreement for
the Plan Warrants must be in form and substance acceptable to the Required
Consenting Noteholders in their sole discretion.



 

--------------------------------------------------------------------------------

 

 

 

 

.  Unimpaired; non-voting, presumed to accept.

 

 

Class 6 General Unsecured Claims

Treatment.  On the Plan Effective Date or as soon as reasonably practicable
thereafter, except to the extent that a holder of an allowed General Unsecured
Claim (as defined in the Plan) has already been paid during the Chapter 11 Cases
or such holder, together with the Debtors, agrees to less favorable treatment,
in full and final satisfaction, settlement, release, and discharge of and in
exchange for its allowed General Unsecured Claim, each holder of an allowed
General Unsecured Claim shall receive, at the Debtors’ option: (i) payment in
full, in cash, of the unpaid portion of its allowed General Unsecured Claim;
(ii) reinstatement of its allowed General Unsecured Claim pursuant to section
1124(2) of the Bankruptcy Code (including any cash necessary to satisfy the
requirements for reinstatement), (iii) such other distribution as necessary to
satisfy the requirements of section 1129 of the Bankruptcy Code or (iv) other
treatment, as decided by the Debtors and the holder of such General Unsecured
Claim to their mutual satisfaction, such that the General Unsecured Claim shall
be rendered unimpaired pursuant to section 1124(1) of the Bankruptcy Code.  Any
cure amount that the Debtors may be required to pay pursuant to section 1124(2)
of the Bankruptcy Code on account of any such reinstated General Unsecured Claim
or any distributions due pursuant to clause (i) or (iii) above shall be paid or
made, as applicable, either on or as soon as practicable after, the latest of
(1) the Plan Effective Date; (2) the date on which such General Unsecured Claim
becomes allowed; (3) the date on which such General Unsecured Claim becomes due
and payable; and (4) such other date as may be mutually agreed to by the holder
of such General Unsecured Claim and the Debtors or Reorganized Debtors, as
applicable.

 

 

 

Voting.  Unimpaired; non-voting, presumed to accept.

 

 

Class 7 – Intercompany Claims

 

Treatment.  On the Plan Effective Date, all intercompany claims shall remain
unaffected and the holder thereof shall retain all legal, equitable and
contractual rights to which holders of such intercompany claim are otherwise
entitled.

 

 

 

Voting.  Unimpaired; non-voting, presumed to accept.

 

 

Class 8 – Existing Equity Interests in Debtor Subsidiaries

Treatment.  On the Plan Effective Date, all existing equity interests in Debtor
subsidiaries shall be unaffected and the holders thereof shall retain all legal,
equitable and contractual rights to which holders of such interest are otherwise
entitled.

 

 

 

Voting. Unimpaired; non-voting; presumed to accept.

 

 

Class 9 – Existing Equity in JCEI

Treatment. On the Plan Effective Date, all existing equity interests in JCEI
shall be unaffected and the holder thereof shall retain all legal, equitable and
contractual rights to which holders of such interest are otherwise entitled.

 



 

--------------------------------------------------------------------------------

 

 

 

Voting. Unimpaired; non-voting; presumed to accept.

Releases and Related Provisions

Releases

Pursuant to section 1123(b) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan, for good and valuable consideration,
including the service of the Released Parties in facilitating the expeditious
reorganization of the Debtors and the implementation of the restructuring
contemplated by the Plan, effective as of the Plan Effective Date, the Debtors,
the Reorganized Debtors, and any person seeking to exercise the rights of their
estates, including, any successor to the Debtors or any estate representative
appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code
shall be deemed to forever release, waive, and discharge the Released Parties of
any and all claims, obligations, rights, suits, damages, Causes of Action,
remedies, and liabilities whatsoever, including any derivative claims asserted
on behalf of the Debtors, whether known or unknown, foreseen or unforeseen,
liquidated or unliquidated, contingent or fixed, existing or hereafter arising,
in law, at equity or otherwise, whether for tort, contract, violations of
federal or state securities laws or otherwise, including those that any of the
Debtors, the Reorganized Debtors, their estates, or their affiliates would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any claim or equity interest, based
on or relating to, or in any manner arising from, in whole or in part, the
Debtors, their estates, the conduct of the Debtors’ businesses, the Chapter 11
Cases, the purchase, sale, or rescission or the purchase or sale of any security
of the Debtors or the Reorganized Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or equity interest that is
treated in the Plan, the business or contractual arrangements between any of the
Debtors and any Released Party, the restructuring of claims and equity interests
prior to or in the Chapter 11 Cases, the negotiation, formulation, or
preparation of the Plan, the Plan Supplement, the Disclosure Statement, the
Definitive Documentation, or related agreements, instruments, or other
documents, or upon any other act or omission, transaction, or occurrence taking
place on or before the Plan Effective Date other than claims or liabilities
arising out of or relating to any act or omission of a Released Party that
constitutes criminal conduct, actual fraud, willful misconduct, or gross
negligence.

 

 

 

“Released Parties” means, collectively, (a) each Debtor and Reorganized Debtor;
(b) the Debtors’ current and former officers and directors; (c) the Prepetition
ABL Facility Agent; (d) the Prepetition ABL Facility Lenders; (e) the
Prepetition MSD Term Agent; (f) the Prepetition MSD Term Loan Lenders; (g) the
Prepetition Solus Term Agent; (h) the Prepetition Solus

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

Term Loan Lenders; (i) the JCHC Notes Trustee; (j) the JCEI Notes Trustee; (k)
the Riggs Entities; (l) the parties to the JCHC Support Agreement; (m) the
parties to the JCEI Support Agreement; (n) any holder of any DIP Claim; (o)
Initial New Secured Notes Purchasers, and (p) with respect to each of the
foregoing entities in clauses (a) through (o), such entities’ predecessors,
successors and assigns, subsidiaries, affiliates, managed accounts or funds,
current or former officers, directors, principals, shareholders, members,
partners, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors and other professionals, and such entities’
respective heirs, executors, estates, servants and nominees, in each case,
solely in their capacity as such.      “Riggs Entities” means each of (i) T.
Michael Riggs and any family member of Mr. Riggs, (ii) any trust, corporation,
partnership, limited liability company or other entity, the beneficiaries,
stockholders, partners, members, owners or persons holding a majority
controlling or beneficial interest of which are referred to in clause (i) and
(iii) any group (as defined in the rules promulgated under Section 13(d) of the
Exchange Act) which is controlled by any of the persons referred to in the
immediately preceding clauses (i) and (ii); in each case in their capacities as
holders of existing equity interests and other claims.

 

 

 

“Causes of Action” means any action, claim, cause of action, controversy,
demand, right, action, lien, indemnity, guaranty, suit, obligation, liability,
damage, judgment, account, defense, offset, power, privilege, license, and
franchise of any kind or character whatsoever, whether known, unknown,
contingent or non-contingent, matured or unmatured, suspected or unsuspected,
liquidated or unliquidated, disputed or undisputed, secured or unsecured,
assertable directly or derivatively, whether arising before, on, or after the
Petition Date, in contract or in tort, in law or in equity, or pursuant to any
other theory of law.  For the avoidance of doubt, “Causes of Action”
includes:  (a) any right of setoff, counterclaim, or recoupment and any claim
for breach of contract or for breach of duties imposed by law or in equity; (b)
the right to object to claims or interests; (c) any claim pursuant to section
362 or chapter 5 of the Bankruptcy Code; (d) any claim or defense including
mistake, duress, and usury, and any other defenses set forth in section 558 of
the Bankruptcy Code; and (e) any fraudulent transfer or similar claim under
state, federal, or other applicable law.

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

Third Party Releases

Except as otherwise specifically provided in the Plan, for good and valuable
consideration, including the service of the Released Parties in facilitating the
expeditious reorganization of the Debtors and the implementation of the
restructuring contemplated by the Plan, effective as of the Plan Effective Date,
the Releasing Parties (regardless of whether a Releasing Party is a Released
Party) shall be deemed to forever release, waive, and discharge the Released
Parties of any and all claims, obligations, rights, suits, damages, Causes of
Action, remedies, and liabilities whatsoever, including any derivative claims
asserted on behalf of a Debtor, whether known or unknown, foreseen or
unforeseen, liquidated or unliquidated, contingent or fixed, existing or
hereafter arising, in law, at equity, or otherwise, whether for tort, contract,
violations of federal or state securities laws or otherwise, including, those
that any of the Debtors, the Reorganized Debtors, their estates, or their
affiliates would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the holder of any claim
or equity interest, based on or relating to, or in any manner arising from, in
whole or in part, the Debtors, their estates, the conduct of the Debtors’
businesses, the Chapter 11 Cases, the purchase, sale, or rescission or the
purchase or sale of any security of the Debtors or the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any claim or
equity  interest that is treated in the Plan, the business or contractual
arrangements between any of the Debtors and any Released Party, the
restructuring of claims and equity interests prior to or in the Chapter 11
Cases, the negotiation, formulation, or preparation of the Plan, the Plan
Supplement, the Disclosure Statement, the Definitive Documentation, or related
agreements, instruments or other documents, or upon any other act or omission,
transaction, or occurrence taking place on or before the Plan Effective Date,
other than claims or liabilities arising out of or relating to any act or
omission of a Released Party that constitutes criminal conduct, willful
misconduct, actual fraud, or gross negligence.

 

Exculpation

Customary exculpation provisions, including all Released Parties to the extent
permitted by applicable law.

 

Discharge

Customary discharge provisions.

 

Injunction

Customary injunction provisions, including all Released Parties.

 

General Provisions / Means for implementation

Funding of Class 4 Distribution and Class 5 Distribution

Subject to the terms and conditions of the Commitment Letter, proceeds of the
New Secured Notes will be used on the Plan Effective Date to pay the Class 4
Distribution and Class 5 Distribution.

 

 



 

--------------------------------------------------------------------------------

 

 

JCHC Notes Trustee and JCEI Notes Trustee

On the Plan Effective Date, all reasonable fees and expenses of the JCHC Notes
Trustee and the JCEI Notes Trustee incurred before the Plan Effective Date (and
their counsel) shall be paid in full by the Debtors in Cash without reduction to
the distributions to the holders of Existing JCHC Notes Claims and Existing JCEI
Notes Claims, as applicable.

 

 

Cancellation of Instruments, Certificates and Other Documents

On the Plan Effective Date, except to the extent otherwise provided above, all
instruments, certificates, and other documents evidencing debt or equity
interests in the Debtors shall be cancelled, and the obligations of the Debtors
thereunder, or in any way related thereto, shall be discharged.

 

Board of Directors of Reorganized JCEI

 

The directors and officers of each of the Reorganized Debtors shall be the same
directors and officers of each such Reorganized Debtor prior to the Plan
Effective Date until replaced or removed in accordance with each such
Reorganized Debtor’s organizational documents.

 

Charter; Bylaws

The charter, bylaws, and/or other organizational documents of each of the
Debtors shall be amended and restated in a manner consistent with section
1123(a)(6) of the Bankruptcy Code and shall otherwise be satisfactory to the
Requisite Consenting Noteholders.

 

Exemption from SEC Registration; Private Company Status

The issuance of all securities under the Plan will be exempt from SEC
registration under section 1145 of the Bankruptcy Code. 

The Reorganized Debtors shall be private, non-SEC reporting companies on the
Plan Effective Date, provided that certain of the Reorganized Debtors will
contractually agree to provide periodic reports and other specified information
to holders of the New Secured Notes and Plan Warrants pursuant to the Indenture
governing the New Secured Notes and the New Warrant Agreement, respectively.

 

Executory Contracts and Unexpired Leases 

All executory contracts and unexpired leases shall be assumed unless otherwise
selected by the Debtors in their sole discretion for rejection. 

Compensation and Benefits Programs

 

All employee wages, compensation, and benefit programs in place as of the
Petition Date with the Debtors shall be assumed by the Reorganized Debtors and
shall remain in place as of the Plan Effective Date, and the Reorganized Debtors
will continue to honor such agreements, arrangements, programs, and plans

Employment Agreements

All employment agreements in place as of the Petition Date with the Debtors
shall be assumed by the Reorganized Debtors and shall remain in place as of the
Plan Effective Date.

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

JOINDER

This Joinder to the Restructuring Support Agreement, dated as of June [●], 2017
by and among each of the Company Parties and the Consenting Noteholder signatory
thereto (as amended, supplemented or otherwise modified, the “Support
Agreement), is executed and delivered by __________________ (the “Joining
Party”) as of _________ __, 2017. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Support Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Support Agreement, attached to this Joinder as Annex I (as the
same may be hereafter amended, restated or otherwise modified from time to
time). The Joining Party shall hereafter be deemed to be a “Consenting
Noteholder” and a Party for all purposes under the Support Agreement.

 

2. Representations and Warranties. With respect to the aggregate principal
amount of Holdings held by the Joining Party upon consummation of the sale,
assignment, transfer, hypothecation or other disposition (including by
participation) of such Holdings, listed on the signature page hereto, the
Joining Party hereby makes the representations and warranties, as applicable, to
the Company Parties set forth in Section 5 of the Support Agreement.

 

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

 

* * * * *

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

Name of Institution:


___________________________________

By:
Name:

Title:

 

Principal amount of Existing JCHC Notes: $__________________

 

Principal amount of Existing JCEI Notes: $__________________

 

VOI #:__________________________

 

Notice Address:

 

 

 

Attn:

 

Fax:

 

Email:

 

 

Custodian Contact Information:

 

Representative:

 

DTC Participant No:

 

Fax:

 

Email:

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX I

Restructuring Support Agreement

 

 

--------------------------------------------------------------------------------